Name: Commission Implementing Regulation (EU) NoÃ 230/2013 of 14Ã March 2013 on the withdrawal from the market of certain feed additives belonging to the group of flavouring and appetising substances Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  food technology;  marketing;  trade policy
 Date Published: nan

 21.3.2013 EN Official Journal of the European Union L 80/1 COMMISSION IMPLEMENTING REGULATION (EU) No 230/2013 of 14 March 2013 on the withdrawal from the market of certain feed additives belonging to the group of flavouring and appetising substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 10(5) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. Article 10 of that Regulation provides for the re-evaluation of additives authorised pursuant to Council Directive 70/524/EEC (2). (2) The feed additives set out in the Annex were authorised without a time limit by Directive 70/524/EEC. Those feed additives were subsequently entered in the Community Register of Feed Additives as existing products, in accordance with Article 10(1) of Regulation (EC) No 1831/2003. (3) As regards the use of the feed additives specified in Part A of the Annex as flavouring and appetising substances, no applications for authorisation in accordance with Article 10(2) of Regulation (EC) No 1831/2003 were submitted before the deadline provided for in that provision. As regards the use of the feed additives specified in Part B of the Annex as flavouring and appetising substances, no applications were submitted before that deadline for some of the animal species or categories of animal species for which the feed additives concerned had been authorised pursuant to Directive 70/524/EEC. However, as regards the use of saccharin and calcium saccharin specified in Part B of the Annex as flavouring and appetising substances, no applications were submitted before that deadline for the only animal category for which those feed additives had been authorised pursuant to Directive 70/524/EEC. (4) For transparency purposes, feed additives for which no applications for authorisation were submitted within the period specified in Article 10(2) of Regulation (EC) No 1831/2003 were listed in a separate part of the Community Register of Feed Additives. (5) Those feed additives should therefore be withdrawn from the market as far as their use as flavouring and appetising substances is concerned, except for animal species and categories of animal species for which applications for authorisation have been submitted. This measure does not interfere with the use of some of the abovementioned additives according to other animal species or categories of animal species or to other functional groups for which they may be allowed. (6) It is appropriate to allow a transitional period for interested parties within which existing stocks of the additives concerned, premixtures, compound feed and feed materials which have been produced with those additives may be used up, taking account of the shelf-life of certain feed containing the additives in question. (7) The withdrawal from the market of the products listed in the Annex is without prejudice to the granting of an authorisation concerning them or to the adoption of a measure concerning their status in accordance with Regulation (EC) No 1831/2003. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Withdrawal The feed additives specified in Part A of the Annex, belonging to the group flavouring and appetising substances, shall be withdrawn from the market. The feed additives specified in Part B of the Annex, belonging to the group flavouring and appetising substances, shall be withdrawn from the market in respect of certain animal species or categories of animal species as specified in that Part of the Annex. Article 2 Transitional measures 1. Existing stocks of the feed additives set out in Part A of the Annex may continue to be placed on the market and used as feed additives belonging to the group flavouring and appetising substances until 10 April 2014. 2. Premixtures produced with the additives referred to in paragraph 1 may continue to be placed on the market and used until 10 October 2014. 3. Compound feed and feed materials produced with the additives referred to in paragraph 1 or with the premixtures referred to in paragraph 2 and which have been labelled in accordance with Regulation (EC) No 767/2009 until 10 April 2015 may continue to be placed on the market and used until stocks are exhausted. 4. As regards the feed additives set out in Part B of the Annex, paragraphs 1, 2 and 3 shall apply in respect of the animal species or categories of animal species specified in that Part of the Annex. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 270, 14.12.1970, p. 1. ANNEX Feed additives belonging to the group of flavouring and appetising substances withdrawn from the market, as provided for in Article 1 PART A Feed additives belonging to the group of flavouring and appetising substances withdrawn for all species and categories of animals Identification Number Additive Species or category of animals Flavouring and appetising substances 1. Natural products and corresponding synthetic products 2-Ethyl-(3,5 or 6)-methoxypyrazine (85 %) and 2-Methyl-(3,5 or 6)-methoxypyrazine (13 %) / Flavis No. 14.077 All species Hexadecano-1,5-lactone / Flavis No. 10.049 All species 2,6,6-Trimethyl-1-cyclohexen-1-carboxaldehyde / Flavis No. 05.121 All species Prenyl benzoate / Flavis No. 09.693 All species CAS No. 100-09-4 / p-Anisic acid / Flavis No. 08.071 All species CAS No. 10024-64-3 / Linalyl octanoate / Flavis No. 09.116 All species CAS No. 10031-82-0 / 4-Ethoxybenzaldehyde / Flavis No. 05.056 All species CAS No. 10032-02-7 / Geranyl hexanoate / Flavis No. 09.067 All species CAS No. 100-42-5 / Vinylbenzene / Flavis No. 01.015 All species CAS No. 100-66-3 / Anisole / Flavis No. 04.032 All species CAS No. 10094-40-3 / Hex-2-enyl acetate / Flavis No. 09.196 All species CAS No. 10094-41-4 / Hex-3-enyl 2-methylbutyrate / Flavis No. 09.506 All species CAS No. 101517-87-7 / Isobutyldihydro-4,6-dimethyl-1,3,5-dithiazine; 2(4)-Isobutyl-4-(2),6-dimethyldihydro(4H)1,3,5-dithiazine) / Flavis No. 15.079 All species CAS No. 10236-16-5 / 3,7,11,15- Tetramethylhexadec-2-enyl acetate / Flavis No. 09.691 All species CAS No. 10276-85-4 / Benzyl octanoate / Flavis No. 09.318 All species CAS No. 10316-66-2 / 2-Hydroxycyclohex-2-en-1-one / Flavis No. 07.119 All species CAS No. 103-25-3 / Methyl 3-phenylpropionate / Flavis No. 09.746 All species CAS No. 103-50-4 / Dibenzyl ether / Flavis No. 03.004 All species CAS No. 10352-87-1 / Propyl but-2(trans)-enoate / Flavis No. 09.699 All species CAS No. 10352-88-2 / 2-Heptenoic acid / Flavis No. 08.123 All species CAS No. 103-53-7 / Phenethyl cinnamate / Flavis No. 09.743 All species CAS No. 103-56-0 / Cinnamyl propionate / Flavis No. 09.133 All species CAS No. 10402-47-8 / Geranyl valerate / Flavis No. 09.150 All species CAS No. 104-09-6 / p-Tolylacetaldehyde / Flavis No. 05.042 All species CAS No. 10415-88-0 / 1-Methyl-3-phenylpropyl acetate / Flavis No. 09.200 All species CAS No. 104228-51-5 / Ethyl 4-(acetylthio)butyrate / Flavis No. 12.257 All species CAS No. 104-45-0 / 1-Methoxy-4-propylbenzene / Flavis No. 04.039 All species CAS No. 104-46-1 / 1-Methoxy-4-(1-propenyl)benzene / Flavis No. 04.088 All species CAS No. 10458-14-7 / p-Menthan-3-one / Flavis No. 07.059 All species CAS No. 104-65-4 / Cinnamyl formate / Flavis No. 09.085 All species CAS No. 104691-40-9 / 2(4)-Isopropyl-4(2),6-dimethyldihydro-4H-1,3,5-dithiazine / Flavis No. 15.057 All species CAS No. 10486-19-8 / Tridecanal / Flavis No. 05.181 All species CAS No. 104-90-5 / 5-Ethyl-2-methylpyridine / Flavis No. 14.066 All species CAS No. 10519-33-2 / Dec-3-en-2-one / Flavis No. 07.121 All species CAS No. 105-43-1 / 3-Methylvaleric acid / Flavis No. 08.056 All species CAS No. 105-66-8 / Propyl butyrate / Flavis No. 09.040 All species CAS No. 105-79-3 / Isobutyl hexanoate / Flavis No. 09.064 All species CAS No. 10588-10-0 / Isobutyl valerate / Flavis No. 09.250 All species CAS No. 105-89-5 / Rhodinyl propionate / Flavis No. 09.141 All species CAS No. 106-18-3 / Butyl dodecanoate / Flavis No. 09.100 All species CAS No. 106-26-3 / Neral / Flavis No. 05.170 All species CAS No. 106-35-4 / Heptan-3-one / Flavis No. 07.003 All species CAS No. 106-36-5 / Propyl propionate / Flavis No. 09.122 All species CAS No. 106-65-0 / Dimethyl succinate / Flavis No. 09.445 All species CAS No. 106-73-0 / Methyl heptanoate / Flavis No. 09.096 All species CAS No. 107-31-3 / Methyl formate / Flavis No. 09.642 All species CAS No. 107-74-4 / 3,7-Dimethyloctane-1,7-diol / Flavis No. 02.047 All species CAS No. 107-86-8 / 3-Methylcrotonaldehyde / Flavis No. 05.124 All species CAS No. 1079-01-2 / Myrtenyl acetate / Flavis No. 09.302 All species CAS No. 108-10-1 / 4-Methylpentan-2-one / Flavis No. 07.017 All species CAS No. 108-21-4 / Isopropyl acetate / Flavis No. 09.003 All species CAS No. 108-82-7 / 2,6-Dimethylheptan-4-ol / Flavis No. 02.081 All species CAS No. 108-83-8 / 2,6-Dimethylheptan-4-one / Flavis No. 07.122 All species CAS No. 108-94-1 / Cyclohexanone / Flavis No. 07.148 All species CAS No. 109-15-9 / Octyl isobutyrate / Flavis No. 09.473 All species CAS No. 109-20-6 / Geranyl isovalerate / Flavis No. 09.453 All species CAS No. 109-79-5 / Butane-1-thiol / Flavis No. 12.010 All species CAS No. 109-80-8 / Propane-1,3-dithiol / Flavis No. 12.076 All species CAS No. 109-97-7 / Pyrrole / Flavis No. 14.041 All species CAS No. 11031-45-1 / 12-alpha-Santalen-14-ol, alpha santalol / Flavis No. 02.217 All species CAS No. 110-58-7 / Pentylamine / Flavis No. 11.021 All species CAS No. 110-74-7 / Propyl formate / Flavis No. 09.073 All species CAS No. 110-81-6 / Diethyl disulfide / Flavis No. 12.012 All species CAS No. 110-86-1 / Pyridine / Flavis No. 14.008 All species CAS No. 110-89-4 / Piperidine / Flavis No. 14.010 All species CAS No. 111-11-5 / Methyl octanoate / Flavis No. 09.117 All species CAS No. 111-15-9 / 2-Ethoxyethyl acetate / Flavis No. 09.359 All species CAS No. 111-28-4 / hexa-2,4-dien-1-ol; Sorbic alcohol; 1-Hydroxy-2,4-hexadiene; Sorbyl alcohol / Flavis No. 02.162 All species CAS No. 111-31-9 / Hexane-1-thiol / Flavis No. 12.132 All species CAS No. 1115-84-0 / S-Methylmethioninesulphonium chloride / Flavis No. 17.015 All species CAS No. 111-61-5 / Ethyl octadecanoate / Flavis No. 09.210 All species CAS No. 1117-55-1 / Hexyl octanoate / Flavis No. 09.113 All species CAS No. 1117-59-5 / Hexyl valerate / Flavis No. 09.583 All species CAS No. 111-82-0 / Methyl dodecanoate / Flavis No. 09.101 All species CAS No. 1118-27-0 / Linalyl isovalerate / Flavis No. 09.454 All species CAS No. 1118-39-4 / Myrcenyl acetate / Flavis No. 09.669 All species CAS No. 1119-44-4 / Hept-3-en-2-one / Flavis No. 07.105 All species CAS No. 112-23-2 / Heptyl formate / Flavis No. 09.074 All species CAS No. 112-32-3 / Octyl formate / Flavis No. 09.075 All species CAS No. 112-37-8 / Undecanoic acid / Flavis No. 08.042 All species CAS No. 112-38-9 / Undec-10-enoic acid / Flavis No. 08.039 All species CAS No. 112-42-5 / Undecan-1-ol / Flavis No. 02.057 All species CAS No. 112-43-6 / undec-10-en-1-ol; Undecen-1-ol; Alcohol C-11; Undecylenic alcohol / Flavis No. 02.125 All species CAS No. 1125-88-8 / alpha,alpha-Dimethoxytoluene / Flavis No. 06.003 All species CAS No. 112-63-0 / Methyl linoleate / Flavis No. 09.645 All species CAS No. 1135-24-6 / 4-Hydroxy-3-methoxycinnamic acid / Flavis No. 08.089 All species CAS No. 1135-66-6 / Isolongifolene / Flavis No. 01.044 All species CAS No. 1139-30-6 / beta-caryophyllene epoxide / Flavis No. 16.043 All species CAS No. 115-18-4 / 2-Methylbut-3-en-2-ol / Flavis No. 02.123 All species CAS No. 116-26-7 / 2,6,6-Trimethylcyclohexa-1,3-diene-1-carbaldehyde / Flavis No. 05.104 All species CAS No. 118-72-9 / 2,6-(Dimethyl)thiophenol / Flavis No. 12.082 All species CAS No. 118-93-4 / 2-Hydroxyacetophenone / Flavis No. 07.124 All species CAS No. 1191-04-4 / 2-Hexenoic acid / Flavis No. 08.119 All species CAS No. 1193-11-9 / 2,2,4-Trimethyl-1,3-dioxolane / Flavis No. 06.098 All species CAS No. 1193-18-6 / 3-Methylcyclohex-2-en-1-one / Flavis No. 07.098 All species CAS No. 1195-79-5 / Fenchone / Flavis No. 07.037 All species CAS No. 119-65-3 / Isoquinoline / Flavis No. 14.001 All species CAS No. 1200-67-5 / Isobornyl formate / Flavis No. 09.176 All species CAS No. 120-92-3 / Cyclopentanone / Flavis No. 07.149 All species CAS No. 121-34-6 / Vanillic acid / Flavis No. 08.043 All species CAS No. 121-44-8 / Triethylamine / Flavis No. 11.023 All species CAS No. 121-98-2 / Methyl 4-methoxybenzoate / Flavis No. 09.713 All species CAS No. 122-43-0 / Butyl phenylacetate / Flavis No. 09.787 All species CAS No. 122-67-8 / Isobutyl cinnamate / Flavis No. 09.734 All species CAS No. 122-68-9 / 3-Phenylpropyl cinnamate / Flavis No. 09.745 All species CAS No. 122-69-0 / Cinnamyl cinnamate / Flavis No. 09.739 All species CAS No. 122-72-5 / 3-Phenylpropyl acetate / Flavis No. 09.032 All species CAS No. 122-79-2 / Phenyl acetate / Flavis No. 09.688 All species CAS No. 122-84-9 / 4-Methoxyphenylacetone / Flavis No. 07.087 All species CAS No. 122-91-8 / p-Anisyl formate / Flavis No. 09.087 All species CAS No. 123-08-0 / 4-Hydroxybenzaldehyde / Flavis No. 05.047 All species CAS No. 123-15-9 / 2-Methylpentanal / Flavis No. 05.069 All species CAS No. 123-19-3 / Heptan-4-one / Flavis No. 07.058 All species CAS No. 123-31-9 / Quinol / Flavis No. 04.083 All species CAS No. 123-42-2 / 4-Hydroxy-4-methylpentan-2-one / Flavis No. 07.165 All species CAS No. 123-63-7 / 2,4,6-Trimethyl-1,3,5-trioxane / Flavis No. 05.053 All species CAS No. 123-95-5 / Butyl octadecanoate / Flavis No. 09.246 All species CAS No. 124-04-9 / Adipic acid / Flavis No. 08.026 All species CAS No. 124-10-7 / Methyl tetradecanoate / Flavis No. 09.106 All species CAS No. 124-25-4 / Tetradecanal / Flavis No. 05.032 All species CAS No. 126-14-7 / Sucrose octaacetate / Flavis No. 16.081 All species CAS No. 126-64-7 / Linalyl benzoate / Flavis No. 09.771 All species CAS No. 127-17-3 / Pyruvic acid / Flavis No. 08.019 All species CAS No. 128-50-7 / 2-(6,6-Dimethylbicyclo[3.1.1]hept-2-en- 2-yl)ethan-1-ol / Flavis No. 02.141 All species CAS No. 13019-20-0 / 2-Methylheptan-3-one / Flavis No. 07.240 All species CAS No. 13049-88-2 / Non-3-enyl acetate / Flavis No. 09.672 All species CAS No. 130-89-2 / Quinine hydrochloride / Flavis No. 14.011 All species CAS No. 13109-70-1 / Bornyl butyrate / Flavis No. 09.319 All species CAS No. 13162-46-4 / Undeca-2,4-dienal / Flavis No. 05.108 All species CAS No. 13184-86-6 / Ethyl 4-hydroxy-3-methoxybenzyl ether / Flavis No. 04.094 All species CAS No. 13201-46-2 / 2-Methyl-2-butenoic acid / Flavis No. 08.120 All species CAS No. 13238-84-1 / 2,5-Diethylpyrazine / Flavis No. 14.097 All species CAS No. 13327-56-5 / Ethyl 3-(methylthio)propionate / Flavis No. 12.053 All species CAS No. 133-37-9 / Tartaric acid / Flavis No. 08.018 All species CAS No. 13341-72-5 / 5,6,7,7a-Tetrahydro-3,6-dimethylbenzofuran-2(4H)-one / Flavis No. 10.036 All species CAS No. 1334-78-7 / Tolualdehyde / Flavis No. 05.027 All species CAS No. 1335-46-2 / Methyl ionone / Flavis No. 07.218 All species CAS No. 1335-66-6 / Isocyclocitral / Flavis No. 05.157 All species CAS No. 13360-64-0 / 2-Ethyl-5-methylpyrazine / Flavis No. 14.017 All species CAS No. 13360-65-1 / 3-Ethyl-2,5-dimethylpyrazine / Flavis No. 14.111 All species CAS No. 13419-69-7 / Hex-2(trans)-enoic acid / Flavis No. 08.054 All species CAS No. 13481-87-3 / Methyl non-3-enoate / Flavis No. 09.298 All species CAS No. 136-60-7 / Butyl benzoate / Flavis No. 09.779 All species CAS No. 13678-59-6 / 2-Methyl-5-(methylthio)furan / Flavis No. 13.065 All species CAS No. 13679-46-4 / Furfuryl methyl ether / Flavis No. 13.052 All species CAS No. 13679-70-4 / 5-Methyl-2-thiophenecarbaldehyde / Flavis No. 15.004 All species CAS No. 13679-85-1 / 4,5-Dihydro-2-methylthiophene-3(2H)-one / Flavis No. 15.023 All species CAS No. 13679-85-1 / dihydro-2-methylthiophene-3(2H)one / Flavis No. 15.007 All species CAS No. 13679-86-2 / Anhydrolinalool oxide (5) / Flavis No. 13.097 All species CAS No. 136954-20-6 / 3-Mercaptohexyl acetate / Flavis No. 12.234 All species CAS No. 136954-21-7 / 3-Mercaptohexyl butyrate / Flavis No. 12.235 All species CAS No. 136954-25-1 / 3-Acetyl mercapto hexyl acetate All species CAS No. 137-32-6 / 2-Methylbutan-1-ol / Flavis No. 02.076 All species CAS No. 13744-15-5 / beta-Cubebene / Flavis No. 01.030 All species CAS No. 138-86-3 / Limonene / Flavis No. 01.001 All species CAS No. 138-87-4 / beta-Terpineol / Flavis No. 02.097 All species CAS No. 13925-03-6 / 2-Ethyl-6-methylpyrazine / Flavis No. 14.114 All species CAS No. 13925-06-9 / 2-Isobutyl-3-methylpyrazine / Flavis No. 14.044 All species CAS No. 13925-08-1 / 2-methyl-5-vinyl pyrazine All species CAS No. 139564-43-5 / Ethyl 3-acetoxy-2-methylbutyrate / Flavis No. 09.919 All species CAS No. 140-39-6 / p-Tolyl acetate / Flavis No. 09.036 All species CAS No. 1405-86-3 / Glycyrrhizic acid / Flavis No. 16.012 All species CAS No. 14059-92-8 / 4-Ethyl-2,6-dimethoxyphenol / Flavis No. 04.052 All species CAS No. 140-67-0 / Estragol All species CAS No. 14073-97-3 / (2S-trans)-5-Methyl-2-(1-methylethyl)cyclohexanone All species CAS No. 141-06-0 / Propyl valerate / Flavis No. 09.202 All species CAS No. 14109-72-9 / 1-Methylthio-2-propanone / Flavis No. 12.244 All species CAS No. 141-15-1 / Rhodinyl butyrate / Flavis No. 09.927 All species CAS No. 141-25-3 / Rhodinol / Flavis No. 02.027 All species CAS No. 141-27-5 / 3,7-Dimethylocta-2,6-dienal / Flavis No. 05.188 All species CAS No. 141-79-7 / 4-Methylpent-3-en-2-one / Flavis No. 07.101 All species CAS No. 142-60-9 / Octyl propionate / Flavis No. 09.126 All species CAS No. 142-91-6 / Isopropyl hexadecanoate / Flavis No. 09.606 All species CAS No. 14309-57-0 / Non-3-en-2-one / Flavis No. 07.188 All species CAS No. 14400-67-0 / 2,5-Dimethylfuran-3(2H)-one / Flavis No. 13.119 All species CAS No. 14436-32-9 / Dec-9-enoic acid / Flavis No. 08.065 All species CAS No. 14788-65-2 / 4-Phenylbut-3-en-2-ol / Flavis No. 02.066 All species CAS No. 150-30-1 / (DL-) Phenylalanine / Flavis No. 17.017 All species CAS No. 1504-74-1 / 3-(2-Methoxyphenyl)prop-2-enal / Flavis No. 05.048 All species CAS No. 150-60-7 / Dibenzyl disulfide / Flavis No. 12.081 All species CAS No. 15111-96-3 / p-Mentha-1,8-dien-7-yl acetate / Flavis No. 09.278 All species CAS No. 15111-97-4 / p-Mentha-1,8(10)-dien-9-yl acetate / Flavis No. 09.809 All species CAS No. 1534-08-3 / S-Methyl acetothioate / Flavis No. 12.149 All species CAS No. 15469-77-9 / Dec-3-enoic acid / Flavis No. 08.074 All species CAS No. 1551-44-6 / Cyclohexyl butyrate / Flavis No. 09.230 All species CAS No. 156324-82-2 / 2-Isopropyl-5-methylcyclohexyl oxycarbonyloxy-2-hydroxypropane / Flavis No. 09.920 All species CAS No. 1565-81-7 / Decan-3-ol / Flavis No. 02.103 All species CAS No. 15764-16-6 / 2,4-Dimethylbenzaldehyde / Flavis No. 05.110 All species CAS No. 1576-85-8 / 4-Pentenyl acetate / Flavis No. 09.917 All species CAS No. 1617-25-0 / Hexyl crotonate / Flavis No. 09.578 All species CAS No. 1629-58-9 / Pent-1-en-3-one / Flavis No. 07.102 All species CAS No. 16356-11-9 / Undeca-1,3,5-triene / Flavis No. 01.061 All species CAS No. 16400-72-9 / Dodec-2-eno-1,5-lactone / Flavis No. 10.044 All species CAS No. 16409-46-4 / Menthyl isovalerate / Flavis No. 09.455 All species CAS No. 16491-54-6 / Oct-1-en-3-yl butyrate / Flavis No. 09.282 All species CAS No. 16493-80-4 / 4-Ethyloctanoic acid / Flavis No. 08.079 All species CAS No. 1653-30-1 / Undecan-2-ol / Flavis No. 02.086 All species CAS No. 16630-55-0 / 3-(Methylthio)propyl acetate / Flavis No. 12.237 All species CAS No. 16630-66-3 / Methyl (methylthio)acetate / Flavis No. 12.146 All species CAS No. 1669-44-9 / Oct-3-en-2-one / Flavis No. 07.107 All species CAS No. 169054-69-7 / (Z)-8-Tetradecenal / Flavis No. 05.208 All species CAS No. 16930-96-4 / Hexyl tiglate / Flavis No. 09.887 All species CAS No. 17092-92-1 / Dihydroactinidiolide / Flavis No. 13.109 All species CAS No. 17283-81-7 / Dihydro-beta-ionone / Flavis No. 07.131 All species CAS No. 1731-84-6 / Methyl nonanoate / Flavis No. 09.108 All species CAS No. 1731-86-8 / Methyl undecanoate / Flavis No. 09.653 All species CAS No. 1733-25-1 / Isopropyl 2-methylcrotonate / Flavis No. 09.513 All species CAS No. 17373-93-2 / 2-Methylbenzyl acetate / Flavis No. 09.294 All species CAS No. 17600-72-5 / 1-Ethoxy-2-methoxybenzene / Flavis No. 04.067 All species CAS No. 17619-36-2 / Methyl propyl trisulfide / Flavis No. 12.020 All species CAS No. 17627-44-0 / 6-methyl-2-(4-methylcyclohex-3-enyl)hepta-2,5-diene; alpha bisabolene / Flavis No. 01.027 All species CAS No. 1786-08-9 / 3,6-Dihydro-4-methyl-2-(2-methylprop-1-en-1-yl)-2H-pyran / Flavis No. 13.088 All species CAS No. 17909-77-2 / alpha-Sinensal / Flavis No. 05.130 All species CAS No. 1803-39-0 / 1,10-Dihydronootkatone / Flavis No. 07.153 All species CAS No. 18138-05-1 / 3,5-Diethyl-2-methylpyrazine / Flavis No. 14.095 All species CAS No. 18277-27-5 / 2-(sec-Butyl)thiazole / Flavis No. 15.022 All species CAS No. 18358-53-7 / Isopinocamphone / Flavis No. 07.171 All species CAS No. 18362-97-5 / Isopropyl valerate / Flavis No. 09.609 All species CAS No. 18409-21-7 / Deca-2,4-dien-1-ol; (2E,4E)-2,4-decadien-1-ol / Flavis No. 02.139 All species CAS No. 18479-58-8 / 2,6-Dimethyloct-7-en-2-ol / Flavis No. 02.144 All species CAS No. 18679-18-0 / Dodec-6-eno-1,4-lactone / Flavis No. 10.009 All species CAS No. 1871-67-6 / 2-Octenoic acid / Flavis No. 08.114 All species CAS No. 1878-18-8 / 2-Methylbutane-1-thiol / Flavis No. 12.048 All species CAS No. 18794-84-8 / beta-Farnesene / Flavis No. 01.041 All species CAS No. 1901-38-8 / 2-(2,2,3-Trimethylcyclopent-3-enyl)ethan-1-ol / Flavis No. 02.114 All species CAS No. 19089-92-0 / Hexyl 2-butenoate / Flavis No. 09.266 All species CAS No. 19317-11-4 / Farnesal / Flavis No. 05.148 All species CAS No. 19322-27-1 / 4-Hydroxy-5-methylfuran-3(2H)-one / Flavis No. 13.085 All species CAS No. 193299-6-8 / Isopentyl lactate / Flavis No. 09.601 All species CAS No. 1963-36-6 / 4-Methoxycinnamaldehyde / Flavis No. 05.118 All species CAS No. 19788-49-9 / Ethyl 2-mercaptopropionate / Flavis No. 12.046 All species CAS No. 19872-52-7 / 2-Methyl-4-oxopentane-2-thiol / Flavis No. 12.169 All species CAS No. 2021-28-5 / Ethyl 3-phenylpropionate / Flavis No. 09.747 All species CAS No. 20307-84-0 / delta-Elemene / Flavis No. 01.039 All species CAS No. 2049-96-9 / Pentyl benzoate / Flavis No. 09.825 All species CAS No. 2050-09-1 / Isopentyl valerate / Flavis No. 09.198 All species CAS No. 2051-50-5 / sec-Octyl acetate / Flavis No. 09.676 All species CAS No. 2052-14-4 / Butylsalicylate / Flavis No. 09.763 All species CAS No. 20665-85-4 / Vanillin isobutyrate / Flavis No. 09.811 All species CAS No. 20675-95-0 / 2,6-Dimethoxy-4-prop-1-enylphenol / Flavis No. 04.055 All species CAS No. 20752-34-5 / neomenthol / Flavis No. 02.220 All species CAS No. 20756-86-9 / S-Methyl hexanethioate / Flavis No. 12.156 All species CAS No. 207983-28-6 / Methyl 3-(methylthio) butanoate All species CAS No. 2084-19-7 / Pentane-2-thiol / Flavis No. 12.192 All species CAS No. 2100-17-6 / cis-4-pentenal / Flavis No. 05.174 All species CAS No. 21063-71-8 / Methyl oct-4(cis)-enoate / Flavis No. 09.268 All species CAS No. 2111-75-3 / p-Mentha-1,8-dien-7-al / Flavis No. 05.117 All species CAS No. 21188-58-9 / Methyl 3-hydroxyhexanoate / Flavis No. 09.532 All species CAS No. 21188-60-3 / Methyl 3-acetoxyhexanoate / Flavis No. 09.629 All species CAS No. 21368-68-3 / Camphor / Flavis No. 07.209 All species CAS No. 2153-26-6 / Terpinyl formate / Flavis No. 09.081 All species CAS No. 2153-28-8 / Terpinyl butyrate / Flavis No. 09.052 All species CAS No. 21662-13-5 / Dodeca-2,6-dienal / Flavis No. 05.120 All species CAS No. 21662-16-8 / Dodeca-2,4-dienal / Flavis No. 05.125 All species CAS No. 21722-83-8 / 2-Cyclohexylethyl acetate / Flavis No. 09.028 All species CAS No. 2173-56-0 / Pentyl valerate / Flavis No. 09.149 All species CAS No. 2179-59-1 / Allyl propyl disulfide / Flavis No. 12.021 All species CAS No. 21964-44-3 / non-1-en-3-ol; n-Hexyl vinyl carbinol / Flavis No. 02.187 All species CAS No. 22029-76-1 / 4-(2,2,6-Trimethyl-1-cyclohexenyl)but-3-en-2-ol; 4-(2,6,6-trimethyl-1-cyclohexen-1-yl)-3-buten-2-ol; beta-Ionol; / Flavis No. 02.106 All species CAS No. 22094-00-4 / Prenyl ethyl ether / Flavis No. 03.019 All species CAS No. 22104-78-5 / Oct-2-en-1-ol / Flavis No. 02.192 All species CAS No. 2216-52-6 / d-Neomenthol / Flavis No. 02.063 All species CAS No. 2216-69-5 / 1-Methoxynapthalene / Flavis No. 04.075 All species CAS No. 2257-09-2 / Phenethyl isothiocyanate / Flavis No. 12.193 All species CAS No. 22694-96-8 / 2,4,5-Trimethyl-delta-3-oxazoline / Flavis No. 13.039 All species CAS No. 2270-60-2 / Methyl citronellate / Flavis No. 09.517 All species CAS No. 227456-27-1 / 3-Mercapto-2-methylpentanol (mixture of stereo isomers) / Flavis No. 12.249 All species CAS No. 227456-28-2 / 3-Mercapto-2-methylpentanal / Flavis No. 12.239 All species CAS No. 2305-25-1 / Ethyl 3-hydroxyhexanoate / Flavis No. 09.535 All species CAS No. 2306-88-9 / Octyl octanoate / Flavis No. 09.114 All species CAS No. 2306-91-4 / Isopentyl decanoate / Flavis No. 09.598 All species CAS No. 2307-10-0 / Propyl thioacetate / Flavis No. 12.059 All species CAS No. 2311-46-8 / Isopropyl hexanoate / Flavis No. 09.062 All species CAS No. 2315-68-6 / Propyl benzoate / Flavis No. 09.776 All species CAS No. 23328-62-3 / 2-Methylthioacetaldehyde / Flavis No. 12.040 All species CAS No. 233666-01-8 / Hept-4-enyl-2 butyrate / Flavis No. 09.880 All species CAS No. 2344-70-9 / 4-phenylbutan-2-ol; Phenylethyl methyl carbinol; Methyl 2-phenylethyl carbinol; / Flavis No. 02.036 All species CAS No. 2345-28-0 / Pentadecan-2-one / Flavis No. 07.137 All species CAS No. 2349-13-5 / Heptyl isobutyrate / Flavis No. 09.420 All species CAS No. 2349-14-6 / Methyl geranate / Flavis No. 09.643 All species CAS No. 23726-94-5 / cis-1-(2,6,6-Trimethyl-2-cyclohexen-1-yl)but-2-en-1-one / Flavis No. 07.225 All species CAS No. 23747-45-7 / S-Methyl isopentanethioate / Flavis No. 12.157 All species CAS No. 2396-77-2 / Methyl-2-hexenoate / Flavis No. 09.181 All species CAS No. 2396-78-3 / Methyl hex-3-enoate / Flavis No. 09.267 All species CAS No. 2396-84-1 / Ethyl hexa-2,4-dienoate / Flavis No. 09.194 All species CAS No. 2396-85-2 / Methyl oct-2(trans)-enoate / Flavis No. 09.299 All species CAS No. 23986-74-5 / Germacra-1(10),4(14),5-triene / Flavis No. 01.042 All species CAS No. 2408-37-9 / 2,2,6-Trimethylcyclohexanone / Flavis No. 07.045 All species CAS No. 2412-80-8 / Methyl 4-methylvalerate / Flavis No. 09.432 All species CAS No. 2438-20-2 / 2-Methylbutyl propionate / Flavis No. 09.665 All species CAS No. 2444-46-4 / N-Nonanoyl 4-hydroxy-3-methoxybenzylamide / Flavis No. 16.006 All species CAS No. 2445-67-2 / Isobutyl 2-methylbutyrate / Flavis No. 09.585 All species CAS No. 2445-69-4 / 2-Methylbutyl isobutyrate / Flavis No. 09.663 All species CAS No. 2445-72-9 / Pentyl isobutyrate / Flavis No. 09.418 All species CAS No. 2445-76-3 / Hexyl propionate / Flavis No. 09.139 All species CAS No. 2445-78-5 / 2-Methylbutyl 2-methylbutyrate / Flavis No. 09.516 All species CAS No. 2463-63-0 / 2-Heptenal / Flavis No. 05.070 All species CAS No. 2463-77-6 / 2-Undecenal / Flavis No. 05.109 All species CAS No. 24653-75-6 / 1-Mercaptopropan-2-one / Flavis No. 12.143 All species CAS No. 24717-85-9 / Citronellyl 2-methylbut-2-enoate / Flavis No. 09.340 All species CAS No. 2497-21-4 / 4-Hexen-3-one / Flavis No. 07.048 All species CAS No. 25152-85-6 / Hex-3-enyl benzoate / Flavis No. 09.806 All species CAS No. 252736-36-0 / Furfuryl propyldisulfide / Flavis No. 13.197 All species CAS No. 25312-34-9 / 4-(2,6,6-Trimethyl-2-cyclohexenyl)but-3-en-2-ol / Flavis No. 02.105 All species CAS No. 2550-26-7 / 4-Phenylbutan-2-one / Flavis No. 07.194 All species CAS No. 25524-95-2 / Jasmine lactone / Flavis No. 10.033 All species CAS No. 25773-40-4 / 2-Isopropyl-3-methoxypyrazine / Flavis No. 14.057 All species CAS No. 258823-39-1 / 2-Mercapto-2-methylpentan-1-ol / Flavis No. 12.241 All species CAS No. 2601-13-0 / 2-Methylbutyl hexanoate / Flavis No. 09.662 All species CAS No. 2628-17-3 / 4-Vinylphenol / Flavis No. 04.057 All species CAS No. 26303-90-2 / Dec-4-enoic acid / Flavis No. 08.075 All species CAS No. 26553-47-9 / Ethyl Octenoate-3-trans / Flavis No. 09.377 All species CAS No. 26643-91-4 / 4-Methyl-2-phenylpent-2-enal / Flavis No. 05.100 All species CAS No. 2679-87-0 / 2-Butyl ethyl ether / Flavis No. 03.005 All species CAS No. 27043-05-6 / 2,5-Dimethyl-3-ethylpyrazine / Flavis No. 14.016 All species CAS No. 2756-56-1 / Isobornyl propionate / Flavis No. 09.131 All species CAS No. 27593-23-3 / 6-Pentyl-2H-pyran-2-one / Flavis No. 10.031 All species CAS No. 27829-72-7 / Ethyl trans-2-hexenoate / Flavis No. 09.850 All species CAS No. 2785-87-7 / 2-Methoxy-4-propylphenol / Flavis No. 04.049 All species CAS No. 28631-86-9 / 2,4-Dihydroxyacetophenone / Flavis No. 07.135 All species CAS No. 28839-13-6 / p-Menth-1-en-9-yl acetate / Flavis No. 09.615 All species CAS No. 288-47-1 / Thiazole / Flavis No. 15.028 All species CAS No. 29021-36-1 / Myrtanyl acetate / Flavis No. 09.670 All species CAS No. 290-39-9 / Pyrazine / Flavis No. 14.144 All species CAS No. 29350-73-0 / delta-Cadinene / Flavis No. 01.021 All species CAS No. 29460-90-0 / Isopropylpyrazine / Flavis No. 14.123 All species CAS No. 29548-14-9 / p-Menth-1-en-9-al / Flavis No. 05.098 All species CAS No. 29548-30-9 / 3,7,11-Trimethyldodeca-2,6,10-trienyl acetate / Flavis No. 09.818 All species CAS No. 29811-50-5 / Octyl 2-methylbutyrate / Flavis No. 09.537 All species CAS No. 29926-41-8 / 2-Acetyl-2-thiazoline / Flavis No. 15.010 All species CAS No. 29957-43-5 / 3,7-Dimethylocta-1,5,7-trien-3-ol / Flavis No. 02.146 All species CAS No. 301-00-8 / Methyl linolenate / Flavis No. 09.646 All species CAS No. 302-72-7 / Alanine / Flavis No. 17.024 All species CAS No. 3033-23-6 / 2S-cis-Tetrahydro-4-methyl-2-(2-methyl-1-propenyl)-2H-pyran / Flavis No. 13.170 All species CAS No. 30361-28-5 / Octa-2(trans),4(trans)-dienal / Flavis No. 05.127 All species CAS No. 30390-50-2 / 4-Decenal / Flavis No. 05.096 All species CAS No. 30453-31-7 / Ethyl propyl disulfide / Flavis No. 12.126 All species CAS No. 3054-92-0 / 2,3,4-Trimethyl-3-pentanol All species CAS No. 30673-60-0 / Propyl decanoate / Flavis No. 09.700 All species CAS No. 3142-66-3 / 3-Hydroxypentan-2-one / Flavis No. 07.125 All species CAS No. 3149-28-8 / 2-Methoxy-1,4-diazine / Flavis No. 14.054 All species CAS No. 31499-70-4 / Ethyl propyl trisulfide / Flavis No. 12.256 All species CAS No. 31499-71-5 / Methyl ethyl trisulfide / Flavis No. 12.155 All species CAS No. 31499-72-6 / Dihydro-alpha-ionone / Flavis No. 07.132 All species CAS No. 31502-14-4 / Non-2(trans)-en-1-ol / Flavis No. 02.090 All species CAS No. 3208-16-0 / 2-Ethylfuran / Flavis No. 13.092 All species CAS No. 326-61-4 / Piperonyl acetate / Flavis No. 09.220 All species CAS No. 32665-23-9 / Isopropyl isovalerate / Flavis No. 09.450 All species CAS No. 32736-91-7 / 2,5-Diethyl-3-methylpyrazine / Flavis No. 14.096 All species CAS No. 3293-47-8 / Dihydro-beta-ionol / Flavis No. 02.107 All species CAS No. 32951-19-2 / 1-Buten-1-yl methyl sulfide / Flavis No. 12.211 All species CAS No. 33046-81-0 / 7-Methyl-3-octenone-2; (E)-7-Methyl-3-octen-2-one / Flavis No. 07.177 All species CAS No. 33049-93-3 / S-Prenyl thioacetate / Flavis No. 12.195 All species CAS No. 33467-74-2 / Hex-3(cis)-enyl propionate / Flavis No. 09.564 All species CAS No. 33855-57-1 / Hexyl 2-hexenoate / Flavis No. 09.292 All species CAS No. 33922-73-5 / Allyl propyl trisulfide / Flavis No. 12.100 All species CAS No. 34047-39-7 / 4-(Methylthio)butan-2-one / Flavis No. 12.057 All species CAS No. 34135-85-8 / Methyl allyl trisulfide / Flavis No. 12.045 All species CAS No. 34300-94-2 / 3-Mercapto-3-methylbutan-1-ol / Flavis No. 12.137 All species CAS No. 34322-09-3 / S-2-Butyl 3-methylbut-2-enethioate / Flavis No. 12.105 All species CAS No. 34495-71-1 / Ethyl oct-4-enoate / Flavis No. 09.265 All species CAS No. 3452-97-9 / 3,5,5-trimethylhexan-1-ol; Trimethylhexyl alcohol; Isononanol / Flavis No. 02.055 All species CAS No. 3487-99-8 / Pentyl cinnamate / Flavis No. 09.735 All species CAS No. 35044-63-4 / alpha-Damascenone / Flavis No. 07.231 All species CAS No. 35073-27-9 / 2-Methylbutyl formate / Flavis No. 09.661 All species CAS No. 35234-22-1 / Methyl 5-acetoxyhexanoate / Flavis No. 09.632 All species CAS No. 352-93-2 / Diethyl Sulfide / Flavis No. 12.113 All species CAS No. 35448-31-8 / N-Isopentylidene isopentylamine / Flavis No. 11.017 All species CAS No. 3581-91-7 / 4,5-Dimethylthiazole / Flavis No. 15.017 All species CAS No. 35852-46-1 / Hex-3-enyl valerate / Flavis No. 09.571 All species CAS No. 3600-24-6 / Diethyl trisulfide / Flavis No. 12.114 All species CAS No. 36653-82-4 / Decanhexan-1-ol; Cethyl Alcohol; Alcohol C-16; n-hexadecyl alcohol; palmityl alcohol / Flavis No. 02.009 All species CAS No. 36701-01-6 / Furfuryl valerate / Flavis No. 13.068 All species CAS No. 36789-59-0 / alpha-Campholene acetate / Flavis No. 09.289 All species CAS No. 3681-82-1 / 1-Methoxy-2-methylbenzene / Flavis No. 04.014 All species CAS No. 37064-20-3 / Propyl 2-methylbutyrate / Flavis No. 09.698 All species CAS No. 3724-65-0 / But-2-enoic acid / Flavis No. 08.072 All species CAS No. 37526-88-8 / Benzyl 2-methylcrotonate / Flavis No. 09.494 All species CAS No. 37617-03-1 / Undec-2-en-1-ol / Flavis No. 02.210 All species CAS No. 37674-63-8 / 2-Methylpent-3-enoic acid / Flavis No. 08.058 All species CAS No. 3777-71-7 / 2-Heptylfuran / Flavis No. 13.069 All species CAS No. 3782-00-1 / 2,3-Dimethylbenzofuran / Flavis No. 13.074 All species CAS No. 3796-70-1 / Geranylacetone / Flavis No. 07.123 All species CAS No. 38433-74-8 / 3-Methyl thiohexanal All species CAS No. 3848-24-6 / Hexan-2,3-dione / Flavis No. 07.018 All species CAS No. 38888-81-2 / 2-isobutyl-3,5(6)-dimethyl pyrazine All species CAS No. 38917-61-2 / 5,6-Dimethyldihydrocyclopentapyrazine / Flavis No. 14.102 All species CAS No. 38917-62-3 / 6,7-Dihydro-2,3-dimethyl-5H-cyclopentapyrazine / Flavis No. 14.098 All species CAS No. 39026-94-3 / Hept-2-yl butyrate / Flavis No. 09.923 All species CAS No. 3913-80-2 / Oct-2-enyl acetate / Flavis No. 09.276 All species CAS No. 3915-83-1 / Neryl isovalerate / Flavis No. 09.471 All species CAS No. 39212-23-2 / 3-Methyloctano-1,4-lactone / Flavis No. 10.053 All species CAS No. 39748-49-7 / 3-Methyl-2-oxovaleric acid / Flavis No. 08.093 All species CAS No. 39770-05-3 / Dec-9-enal / Flavis No. 05.139 All species CAS No. 39924-52-2 / Methyl 3-oxo-2-pent-2-enyl-1-cyclopentylacetate / Flavis No. 09.521 All species CAS No. 40348-72-9 / Methyl 2-hydroxy-4-methylvalerate / Flavis No. 09.548 All species CAS No. 40716-66-3 / trans-3,7,11-Trimethyldodeca-1,6,10-trien-3-ol / Flavis No. 02.232 All species CAS No. 4077-47-8 / 2,5-Dimethyl-4-methoxyfuran-3(2H)-one / Flavis No. 13.089 All species CAS No. 40878-72-6 / 2-(Methylthiomethyl)but-2-enal / Flavis No. 12.079 All species CAS No. 4104-45-4 / 3-methyl-thiopropyl-amine / Flavis No. 12186 All species CAS No. 41199-19-3 / 1,2,3,4,4a,5,6,7-octahydro-2,5,5-trimethylnaphthalen-2-ol; Ambrinol; 2,5,5- Trimethyl-2-hydroxyoctalin / Flavis No. 02.197 All species CAS No. 41239-48-9 / 2,5-Diethyltetrahydrofuran / Flavis No. 13.095 All species CAS No. 4170-30-3 / But-2-enal / Flavis No. 05.135 All species CAS No. 4175-66-0 / 2,5-Dimethylthiazole / Flavis No. 15.063 All species CAS No. 4208-49-5 / Allyl 2-furoate / Flavis No. 13.004 All species CAS No. 4219-24-3 / Hex-3-enoic acid / Flavis No. 08.050 All species CAS No. 42436-07-7 / Hex-3(cis)-enyl phenylacetate / Flavis No. 09.805 All species CAS No. 42474-44-3 / 2,3,5-Trithiahexane / Flavis No. 12.198 All species CAS No. 4253-89-8 / Di-isopropyl disulfide / Flavis No. 12.109 All species CAS No. 4265-97-8 / Heptyl octanoate / Flavis No. 09.118 All species CAS No. 43219-68-7 / 1-(1,4-Dimethylcyclohex-3-en-1-yl)ethan-1-one / Flavis No. 07.116 All species CAS No. 432-24-6 / 2,6,6-trimethylcyclohex-2-ene-1-carbaldehyde; beta-Cyclocitral / Flavis No. 05.182 All species CAS No. 4410-99-5 / 2-Phenylethane-1-thiol / Flavis No. 12.194 All species CAS No. 4411-89-6 / 2-Phenylcrotonaldehyde / Flavis No. 05.062 All species CAS No. 4440-65-7 / 3-hexenal; hex-3-enal / Flavis No. 05.192 All species CAS No. 4455-13-4 / Ethyl 2-(methylthio)acetate / Flavis No. 12.122 All species CAS No. 4493-42-9 / Methyl deca-2,4-dienoate / Flavis No. 09.639 All species CAS No. 4501-58-0 / 2,2,3-Trimethylcyclopent-3-en-1-yl acetaldehyde / Flavis No. 05.119 All species CAS No. 4536-23-6 / 2-Methylhexanoic acid / Flavis No. 08.035 All species CAS No. 4606-15-9 / Propyl phenylacetate / Flavis No. 09.702 All species CAS No. 4630-82-4 / Methyl cyclohexanecarboxylate / Flavis No. 09.536 All species CAS No. 463-40-1 / Octadeca-9,12,15-trienoic acid / Flavis No. 08.106 All species CAS No. 4634-89-3 / Hex-4-enal / Flavis No. 05.113 All species CAS No. 4643-25-8 / Hept-2-en-4-one / Flavis No. 07.104 All species CAS No. 4643-27-0 / Oct-2-en-4-one / Flavis No. 07.082 All species CAS No. 469-61-4 / alpha-Cedrene / Flavis No. 01.022 All species CAS No. 470-67-7 / 1,4-Cineole / Flavis No. 03.007 All species CAS No. 472-66-2 / 2,6,6-trimethyl-1-cyclohexene-1-acetaldehyde; beta-Homocyclocitral; / Flavis No. 05.112 All species CAS No. 473-67-6 / 4,6,6-Trimethyl-bicyclo[3.1.1]hept-3-en-2-one; 4,6,6-trimethylbicyclo[3.1.1]hept-3-en-2-ol; Verbenol; 4-Hydroxy-2,6,6-trimethylbicyclo[3.1.1]hept-2-ene; d-Verbenol; 2-Pinenol-4; Pin-2-en-4-ol / Flavis No. 02.101 All species CAS No. 4748-78-1 / 4-Ethylbenzaldehyde / Flavis No. 05.068 All species CAS No. 475-20-7 / Longifolene / Flavis No. 01.047 All species CAS No. 4798-44-1 / Hex-1-en-3-ol / Flavis No. 02.104 All species CAS No. 4798-61-2 / Oct-2-en-4-ol / Flavis No. 02.193 All species CAS No. 4864-61-3 / 3-Octyl acetate / Flavis No. 09.254 All species CAS No. 4887-30-3 / Octyl hexanoate / Flavis No. 09.677 All species CAS No. 491-04-3 / p-Menth-1-en-3-ol / Flavis No. 02.083 All species CAS No. 491-09-8 / p-Mentha-1,4(8)-dien-3-one / Flavis No. 07.127 All species CAS No. 494-90-6 / Menthofuran / Flavis No. 13.035 All species CAS No. 495-61-4 / beta-Bisabolene / Flavis No. 01.028 All species CAS No. 496-77-5 / 5-Hydroxyoctan-4-one / Flavis No. 07.065 All species CAS No. 497-03-0 / 2-Methylcrotonaldehyde / Flavis No. 05.095 All species CAS No. 498-00-0 / 4-Hydroxy-3-methoxybenzyl alcohol, vanillyl alcohol / Flavis No. 02.213 All species CAS No. 498-02-2 / Acetovanillone / Flavis No. 07.142 All species CAS No. 499-12-7 / Prop-1-ene-1,2,3-tricarboxylic acid / Flavis No. 08.033 All species CAS No. 499-70-7 / p-Menthan-2-one / Flavis No. 07.092 All species CAS No. 500-02-7 / 4-Isopropylcyclohex-2-en-1-one / Flavis No. 07.172 All species CAS No. 501-52-0 / 2-Phenylpropionic acid / Flavis No. 08.032 All species CAS No. 502-61-4 / alpha-Farnesene / Flavis No. 01.040 All species CAS No. 505-29-3 / 1,4-Dithiane / Flavis No. 15.066 All species CAS No. 505-79-3 / 3-(Methylthio)propyl isothiocyanate / Flavis No. 12.030 All species CAS No. 5077-67-8 / 1-Hydroxybutan-2-one / Flavis No. 07.090 All species CAS No. 5090-41-5 / 9-Octadecenal / Flavis No. 05.203 All species CAS No. 51100-54-0 / Dec-1-en-3-ol / Flavis No. 02.136 All species CAS No. 5137-52-0 / Pentyl phenylacetate / Flavis No. 09.761 All species CAS No. 513-85-9 / Butane-2,3-diol / Flavis No. 02.133 All species CAS No. 515-00-4 / 2-Hydroxymethyl-6,6-dimethyl-bicyclo[3.1.1]hept-2-ene; (-)-pin-2-ene-10-ol; 6,6-Dimethyl-2-oxomethylbicyclo[1,3,3]-hept-2-ene; 10-Hydroxy-2-pinene; 2-pinen-10-ol; Myrtenol / Flavis No. 02.091 All species CAS No. 515-03-7 / 4,6,10,10-Tetramethyl-5-(3,3-dimethylpent-4-enyl)-bicyclo[4.4.0]decan-4-ol; tradename sclareol / Flavis No. 02.206 All species CAS No. 51534-66-8 / Methyl 2-(methylthio)butyrate / Flavis No. 12.086 All species CAS No. 515-69-5 / 6-Methyl-2-(4-methylcyclohex-3-enyl)hept-5-en-2-ol; alpha-Bisabolol; (R*,R*)-.alpha.,4-dimethyl-.alpha.-(4-methyl-3-pentenyl)cyclohex-3-ene-1-methanol; Bisabola-1,12-dien-8-ol / Flavis No. 02.129 All species CAS No. 5166-53-0 / 5-Methylhex-3-en-2-one / Flavis No. 07.106 All species CAS No. 51755-83-0 / 3-Mercaptohexan-1-ol / Flavis No. 12.217 All species CAS No. 51755-85-2 / 3-(Methylthio)hexyl acetate / Flavis No. 12.236 All species CAS No. 5205-07-2 / 3-Methylbut-3-enyl acetate / Flavis No. 09.655 All species CAS No. 5205-12-9 / 3-Methylbut-3-enyl benzoate / Flavis No. 09.656 All species CAS No. 5271-38-5 / 2-(Methylthio)ethan-1-ol / Flavis No. 12.179 All species CAS No. 529-20-4 / o-Tolualdehyde / Flavis No. 05.026 All species CAS No. 530-56-3 / 4-Hydroxy-3,5-dimethoxybenzyl alcohol / Flavis No. 02.164 All species CAS No. 530-57-4 / 4-Hydroxy-3,5-dimethoxybenzoic acid / Flavis No. 08.087 All species CAS No. 5320-75-2 / Cinnamyl benzoate / Flavis No. 09.780 All species CAS No. 53263-58-4 / 5-Ethyl-2-hydroxy-3-methylcyclopent-2-en-1-one / Flavis No. 07.118 All species CAS No. 53398-80-4 / Hex-2(trans)-enyl propionate / Flavis No. 09.395 All species CAS No. 53398-85-9 / cis-3-Hexenyl 2-methylbutanoate / Flavis No. 09.854 All species CAS No. 53398-86-0 / Hex-2-enyl hexanoate / Flavis No. 09.398 All species CAS No. 53398-87-1 / Hex-3-enyl hex-2-enoate / Flavis No. 09.568 All species CAS No. 534-15-6 / 1,1-Dimethoxyethane / Flavis No. 06.015 All species CAS No. 5362-56-1 / 4-Methylpent-2-enal / Flavis No. 05.114 All species CAS No. 536-50-5 / 1-(4-Methylphenyl)ethan-1-ol; p-alpha-Dimethylbenzyl alcohol; p-Tolyl methyl carbinol; 1-p-Tolyl-1-ethanol; p-Tolyl methyl carbinol / Flavis No. 02.080 All species CAS No. 536-59-4 / p-Mentha-1,8-dien-7-ol / Flavis No. 02.060 All species CAS No. 538-65-8 / Butyl cinnamate / Flavis No. 09.733 All species CAS No. 539-30-0 / Benzyl ethyl ether / Flavis No. 03.003 All species CAS No. 5396-89-4 / Benzyl 3-oxobutyrate / Flavis No. 09.406 All species CAS No. 540-42-1 / Isobutyl propionate / Flavis No. 09.125 All species CAS No. 5405-41-4 / Ethyl 3-hydroxybutyrate / Flavis No. 09.522 All species CAS No. 541-47-9 / 3-Methylcrotonic acid / Flavis No. 08.070 All species CAS No. 541-58-2 / 2,4-Dimethylthiazole / Flavis No. 15.062 All species CAS No. 541-85-5 / 5-Methylheptan-3-one / Flavis No. 07.182 All species CAS No. 541-91-3 / 3-Methylcyclopentadecan-1-one, Muscone / Flavis No. 07.111 All species CAS No. 542-46-1 / Cycloheptadec-9-en-1-one / Flavis No. 07.110 All species CAS No. 542-55-2 / Isobutyl formate / Flavis No. 09.164 All species CAS No. 543-49-7 / Heptan-2-ol / Flavis No. 02.045 All species CAS No. 544-12-7 / hex-3-en-1-ol; Leaf alcohol; beta-gamma-hexenol; cis-3-hexenol / Flavis No. 02.159 All species CAS No. 5451-80-9 / Heptyl valerate / Flavis No. 09.393 All species CAS No. 5452-75-5 / Ethyl cyclohexyl acetate / Flavis No. 09.829 All species CAS No. 5454-09-1 / Decyl butyrate / Flavis No. 09.047 All species CAS No. 5454-19-3 / Decyl propionate / Flavis No. 09.127 All species CAS No. 5454-28-4 / Butyl heptanoate / Flavis No. 09.091 All species CAS No. 5461-06-3 / Isobutyl caprylate / Flavis No. 09.593 All species CAS No. 54644-28-9 / cis-trans-3,5-Diethyl-1,2,4-trithiolane / Flavis No. 15.049 All species CAS No. 54653-25-7 / Ethyl 5-hexanoate / Flavis No. 09.921 All species CAS No. 5466-06-8 / Ethyl 3-mercaptopropionate / Flavis No. 12.083 All species CAS No. 546-79-2 / 1-Isopropyl-4- methylbicyclo[3.1.0]hexan-4-ol; Sabinene hydrate; Thujan-4-ol / Flavis No. 02.085 All species CAS No. 54717-17-8 / Dihydro-2,4,6-triethyl-1,3,5(4H)-dithiazine / Flavis No. 15.054 All species CAS No. 547-63-7 / Methyl isobutyrate / Flavis No. 09.412 All species CAS No. 54814-64-1 / Dec-2-eno-1,5-lactone / Flavis No. 10.037 All species CAS No. 551-93-9 / 2-Aminoacetophenone / Flavis No. 11.008 All species CAS No. 55195-23-8 / 2-Methylbutyl decanoate / Flavis No. 09.660 All species CAS No. 55253-28-6 / 5-Isopropenyl-2-methylcyclopentanecarboxaldehyde / Flavis No. 05.123 All species CAS No. 554-14-3 / 2-Methylthiophene / Flavis No. 15.091 All species CAS No. 55418-52-5 / Piperonyl acetone / Flavis No. 07.031 All species CAS No. 555-10-2 / p-mentha-1(7),2-diene; beta-phellendrene / Flavis No. 01.055 All species CAS No. 5552-30-7 / 6,7,8,8a-Tetrahydro-2,5,5,8a-tetramethyl-5H-1-benzopyran / Flavis No. 13.165 All species CAS No. 556-82-1 / 3-methylbut-2-en-1-ol; Prenol / Flavis No. 02.109 All species CAS No. 557-00-6 / Propyl isovalerate / Flavis No. 09.448 All species CAS No. 55719-85-2 / Phenethyl 2-methylcrotonate / Flavis No. 09.496 All species CAS No. 5577-44-6 / 2,4-Octadienal / Flavis No. 05.186 All species CAS No. 56001-43-5 / Nerolidyl acetate / Flavis No. 09.671 All species CAS No. 564-20-5 / Sclareolide / Flavis No. 16.055 All species CAS No. 564-94-3 / Myrtenal / Flavis No. 05.106 All species CAS No. 56767-18-1 / Octa-2(trans),6(trans)-dienal / Flavis No. 05.111 All species CAS No. 56-87-1 / l-Lysine / Flavis No. 17.026 All species CAS No. 56-89-3 / Cystine / Flavis No. 17.006 All species CAS No. 57-11-4 / Octadecanoic acid / Flavis No. 08.015 All species CAS No. 5718-75-2 / Thiocineol All species CAS No. 5724-81-2 / 1-pyrroline / Flavis No. 14.167 All species CAS No. 57576-09-7 / Isopulegyl acetate / Flavis No. 09.219 All species CAS No. 579-07-7 / 1-Phenylpropan-1,2-dione / Flavis No. 07.079 All species CAS No. 58-08-2 / Caffeine / Flavis No. 16.016 All species CAS No. 583-60-8 / 2-Methylcyclohexanone / Flavis No. 07.179 All species CAS No. 5837-78-5 / Ethyl 2-methylcrotonate / Flavis No. 09.495 All species CAS No. 585-25-1 / Octan-2,3-dione / Flavis No. 07.248 All species CAS No. 586-82-3 / 4-Isopropyl-1-methyl-3-cyclohexen-1-ol; 1-Methyl-4-isopropyl-3-cyclohexen-1-ol; l-Terpinenol / Flavis No. 02.096 All species CAS No. 5870-68-8 / Ethyl 3-methylvalerate / Flavis No. 09.541 All species CAS No. 5870-93-9 / Heptyl butyrate / Flavis No. 09.166 All species CAS No. 589-35-5 / 3-Methylpentan-1-ol / Flavis No. 02.115 All species CAS No. 589-38-8 / Hexan-3-one / Flavis No. 07.096 All species CAS No. 589-66-2 / Isobutyl crotonate / Flavis No. 09.273 All species CAS No. 589-75-3 / Butyl octanoate / Flavis No. 09.209 All species CAS No. 589-82-2 / Heptan-3-ol / Flavis No. 02.044 All species CAS No. 590-01-2 / Butyl propionate / Flavis No. 09.124 All species CAS No. 5905-46-4 / Prop-1-enyl propyl disulfide / Flavis No. 12.044 All species CAS No. 5905-47-5 / Methyl prop-1-enyl disulfide / Flavis No. 12.075 All species CAS No. 591-12-8 / 5-Methylfuran-2(3H)-one / Flavis No. 10.012 All species CAS No. 591-24-2 / 3-Methylcyclohexanone / Flavis No. 07.180 All species CAS No. 5921-82-4 / 2-Heptyl acetate / Flavis No. 09.388 All species CAS No. 5921-83-5 / (+/-)-3-Heptyl acetate / Flavis No. 09.924 All species CAS No. 592-20-1 / 2-Oxopropyl acetate / Flavis No. 09.185 All species CAS No. 592-84-7 / Butyl formate / Flavis No. 09.163 All species CAS No. 59324-17-3 / trans-Methyl-4-propyl-1,3-oxathiane / Flavis No. 16.062 All species CAS No. 5947-36-4 / 3-Hydroxy-6,6-dimethyl-2-methylene-bicyclo[3.1.1]heptane; 6,6-dimethyl-2-methylenebicyclo[3.1.1]heptan-3-ol;2(10)-Pinen-3-ol; 6,6-Dimethyl-3-hydroxy-2-methylenebicyclo[3.1.1]-heptane; 2(10)-Pinenol-3; Pinocarveol / Flavis No. 02.100 All species CAS No. 59-51-8 / (d, l-) Methionine / Flavis No. 17.014 All species CAS No. 5953-49-1 / sec-Hexyl acetate / Flavis No. 09.576 All species CAS No. 5986-55-0 / Patchoulol / Flavis No. 02.199 All species CAS No. 598-75-4 / 3-Methylbutan-2-ol / Flavis No. 02.111 All species CAS No. 5989-33-3 / 5(2-Hydroxyisopropyl)-2-methyl-2-vinyltetrahydrofuran / Flavis No. 13096 All species CAS No. 59902-01-1 / 2,8-Dithianon-4-en-4-carboxaldehyde / Flavis No. 12.065 All species CAS No. 600-18-0 / 2-Oxobutyric acid / Flavis No. 08.066 All species CAS No. 60066-88-8 / beta-Sinensal / Flavis No. 05.178 All species CAS No. 60-33-3 / Octadeca-9,12-dienoic acid / Flavis No. 08.041 All species CAS No. 60415-61-4 / 1-Methylbutyl butyrate / Flavis No. 09.658 All species CAS No. 606-45-1 / Methyl 2-methoxybenzoate / Flavis No. 09.796 All species CAS No. 6066-49-5 / 3-Butylphthalide / Flavis No. 10.025 All species CAS No. 60826-15-5 / Nonan-3-yl acetate / Flavis No. 09.925 All species CAS No. 61122-71-2 / S-Methyl 4-methyl pentanthioate / Flavis No. 12.148 All species CAS No. 6119-47-7 / Quinine monohydrochloride dihydrate / Flavis No. 14.155 All species CAS No. 6119-70-6 / Quinine sulphate / Flavis No. 14.152 All species CAS No. 6126-50-7 / Hex-4-en-1-ol / Flavis No. 02.074 All species CAS No. 613-70-7 / 2-Methoxyphenyl acetate / Flavis No. 09.174 All species CAS No. 614-33-5 / Glyceryl tribenzoate / Flavis No. 09.812 All species CAS No. 61444-38-0 / Hex-3-enyl hex-3-enoate / Flavis No. 09.291 All species CAS No. 617-35-6 / Ethyl pyruvate / Flavis No. 09.442 All species CAS No. 617-50-5 / Isopropyl isobutyrate / Flavis No. 09.415 All species CAS No. 619-01-2 / p-menth-8-en-2-ol; 8-p-Menthen-2-ol; 6-Methyl-3-isopropenylcyclohexanol; dihydro carveol / Flavis No. 02.061 All species CAS No. 6191-71-5 / cis-4-heptenol All species CAS No. 620-23-5 / m-Tolualdehyde / Flavis No. 05.028 All species CAS No. 622-39-9 / 2-Propylpyridine / Flavis No. 14.164 All species CAS No. 623-05-2 / 4-Hydroxybenzyl alcohol / Flavis No. 02.165 All species CAS No. 623-19-8 / Furfuryl propionate / Flavis No. 13.062 All species CAS No. 623-36-9 / 2-Methylpent-2-enal / Flavis No. 05.090 All species CAS No. 623-37-0 / Hexan-3-ol / Flavis No. 02.089 All species CAS No. 624-13-5 / Propyl octanoate / Flavis No. 09.816 All species CAS No. 624-24-8 / Methyl valerate / Flavis No. 09.182 All species CAS No. 624-54-4 / Pentyl propionate / Flavis No. 09.135 All species CAS No. 62488-56-6 / Nona-2,4-dien-1-ol / Flavis No. 02.188 All species CAS No. 624-89-5 / Methyl ethyl sulfide / Flavis No. 12.154 All species CAS No. 625-33-2 / Pent-3-en-2-one / Flavis No. 07.044 All species CAS No. 625-55-8 / Isopropyl formate / Flavis No. 09.165 All species CAS No. 6258-63-5 / 2-Thiophenemethanethiol / Flavis No. 15.108 All species CAS No. 6261-18-3 / trans-3-Methyl-2-(2-pentenyl)-2-cyclopenten-1-one / Flavis No. 07.219 All species CAS No. 626-38-0 / 1-Methylbutyl acetate / Flavis No. 09.657 All species CAS No. 626-82-4 / Butyl hexanoate / Flavis No. 09.063 All species CAS No. 628-46-6 / 5-Methylhexanoic acid / Flavis No. 08.061 All species CAS No. 628-63-7 / Pentyl acetate / Flavis No. 09.021 All species CAS No. 628-99-9 / Nonan-2-ol / Flavis No. 02.087 All species CAS No. 6290-37-5 / 2-Phenethyl hexanoate / Flavis No. 09.261 All species CAS No. 629-33-4 / Hexyl formate / Flavis No. 09.161 All species CAS No. 63253-24-7 / 4-(4,5-Dimethyl-1,3-dioxolan-2-yl)-2-methoxy-phenol; Vanillin butan-2,3-diol acetal (mixture of stereo isomers) / Flavis No. 06.132 All species CAS No. 637-78-5 / Isopropyl propionate / Flavis No. 09.123 All species CAS No. 637-84-7 / 2,6-Dimethylocta-2,4,6-triene / Flavis No. 01.035 All species CAS No. 6379-73-3 / Carvacryl methyl ether / Flavis No. 04.059 All species CAS No. 6380-23-0 / 1,2-Dimethoxy-4-vinylbenzene / Flavis No. 04.040 All species CAS No. 638-11-9 / Isopropyl butyrate / Flavis No. 09.041 All species CAS No. 638-17-5 / 2,4,6-Trimethyldihydro-1,3,5(4H)-dithiazine / Flavis No. 15.109 All species CAS No. 638-25-5 / Pentyl octanoate / Flavis No. 09.112 All species CAS No. 638-49-3 / Pentyl formate / Flavis No. 09.159 All species CAS No. 63986-03-8 / Butyl ethyl disulfide / Flavis No. 12.254 All species CAS No. 64-04-0 / Phenethylamine / Flavis No. 11.006 All species CAS No. 64275-73-6 / Oct-5(cis)-en-1-ol / Flavis No. 02.113 All species CAS No. 644-49-5 / Propyl isobutyrate / Flavis No. 09.414 All species CAS No. 645-13-6 / 4-Isopropylacetophenone / Flavis No. 07.042 All species CAS No. 646-07-1 / 4-Methylvaleric acid / Flavis No. 08.057 All species CAS No. 65405-70-1 / Dec-4(trans)-enal / Flavis No. 05.138 All species CAS No. 65405-77-8 / Hex-3-enyl salicylate / Flavis No. 09.570 All species CAS No. 65405-80-3 / Hex-3-enyl but-2-enoate / Flavis No. 09.566 All species CAS No. 65416-59-3 / 6-Methylene-2,10,10-trimethyl-1-oxaspiro[4.5]dec-7-ene / Flavis No. 16.054 All species CAS No. 65620-50-0 / 6-Hydroxydihydrotheaspirane / Flavis No. 13.076 All species CAS No. 65817-24-5 / Dimethyl-3,6-benzo-2(3H)-furanone; 2-(4-Methyl-2-hydroxyphenyl) propionic acid-gamma-lactone All species CAS No. 65894-83-9 / 4,5-Dimethyl-2-isobutyl-3-thiazoline / Flavis No. 15.032 All species CAS No. 6624-71-1 / Dodecyl isobutyrate / Flavis No. 09.523 All species CAS No. 6638-05-7 / 4-Methyl-2,6-dimethoxyphenol / Flavis No. 04.053 All species CAS No. 67114-38-9 / Gamma Jasmolactone; Dec-7-eno-1,4-lactone / Flavis No. 10.038 All species CAS No. 67121-39-5 / 2-Methylbutyl octanoate / Flavis No. 09.664 All species CAS No. 67452-27-1 / cis-4-Decenyl acetate / Flavis No. 09.918 All species CAS No. 6753-98-6 / 3,7,10-Humulatriene / Flavis No. 01.043 All species CAS No. 67633-97-0 / 3-Mercaptopentan-2-one / Flavis No. 12.031 All species CAS No. 67-64-1 / Acetone / Flavis No. 07.050 All species CAS No. 67663-01-8 / 3-Methyl-gamma-decalactone / Flavis No. 10.069 All species CAS No. 6766-82-1 / 2,6-Dimethoxy-4-propylphenol / Flavis No. 04.056 All species CAS No. 67860-38-2 / 1-(2-methyl-4-pyrimidinyl)-Ethanone / Flavis No. 14.070 All species CAS No. 6789-88-4 / Hexyl benzoate / Flavis No. 09.768 All species CAS No. 68039-26-9 / Pentyl 2-methylbutyrate / Flavis No. 09.679 All species CAS No. 6812-78-8 / (S)-3,7-Dimethyl-7-octen-1-ol / Flavis No. 02.228 All species CAS No. 68133-76-6 / Hex-3-enyl 2-oxopropionate / Flavis No. 09.565 All species CAS No. 68227-51-0 / 2-Methyl-5-oxocyclopent-1-enyl butyrate / Flavis No. 09.654 All species CAS No. 68378-13-2 / 2-Methoxy-(3,5 or 6)-methylpyrazine / Flavis No. 14.076 All species CAS No. 68480-28-4 / 3-Methylbut-2-enyl formate / Flavis No. 09.694 All species CAS No. 68698-59-9 / Hex-2-enyl isovalerate / Flavis No. 09.399 All species CAS No. 68922-10-1 / Citronellyl isovalerate / Flavis No. 09.460 All species CAS No. 689-89-4 / Methyl hexa-2,4-dienoate / Flavis No. 09.300 All species CAS No. 6915-15-7 / l-Malic acid / Flavis No. 08.017 All species CAS No. 693-95-8 / 4-Methylthiazole / Flavis No. 15.035 All species CAS No. 6963-56-0 / p-Anisyl butyrate / Flavis No. 09.058 All species CAS No. 69-72-7 / Salicylic acid / Flavis No. 08.112 All species CAS No. 6975-60-6 / 1-(2-Furyl)-propan-2-one / Flavis No. 13.045 All species CAS No. 698-27-1 / 2-Hydroxy-4-methylbenzaldehyde / Flavis No. 05.091 All species CAS No. 69925-33-3 / Ethyl octa-4,7-dienoate / Flavis No. 09.290 All species CAS No. 7011-83-8 / 5-Hexyl-5-methyldihydrofuran-2(3H)-one / Flavis No. 10.051 All species CAS No. 70-54-2 / (d,l-) Lysine / Flavis No. 17.013 All species CAS No. 7069-41-2 / 2-Tridecenal / Flavis No. 05.195 All species CAS No. 71-23-8 / Propan-1-ol / Flavis No. 02.002 All species CAS No. 72437-68-4 / Amyl methyl disulfide / Flavis No. 12.253 All species CAS No. 72869-75-1 / Diallyl polysulfides / Flavis No. 12.074 All species CAS No. 72928-52-0 / Myrtenyl formate / Flavis No. 09.272 All species CAS No. 7341-17-5 / 2-Ethylhexane-1-thiol / Flavis No. 12.128 All species CAS No. 7367-82-0 / Ethyl oct-2(trans)-enoate / Flavis No. 09.285 All species CAS No. 7370-92-5 / 6-Octyl-tetrahydro-pyran-2-one / Flavis No. 10.058 All species CAS No. 7392-19-0 / 2,6,6-Trimethyl-2-vinyltetrahydropyran / Flavis No. 13.094 All species CAS No. 7402-29-1 / 3-Phenylpropyl butyrate / Flavis No. 09.690 All species CAS No. 7416-35-5 / 2,2-Dimethyl-5-(1-methylprop-1-enyl)tetrahydrofuran / Flavis No. 13.090 All species CAS No. 7460-74-4 / Phenethyl valerate / Flavis No. 09.201 All species CAS No. 7492-41-3 / Bornyl formate / Flavis No. 09.082 All species CAS No. 7493-58-5 / 4-Methylpentan-2,3-dione / Flavis No. 07.063 All species CAS No. 7493-82-5 / Pentyl heptanoate / Flavis No. 09.098 All species CAS No. 75-08-1 / Ethanethiol / Flavis No. 12.017 All species CAS No. 7540-53-6 / Citronellyl valerate / Flavis No. 09.151 All species CAS No. 7549-33-9 / p-Anisyl propionate / Flavis No. 09.145 All species CAS No. 7549-41-9 / Bornyl valerate / Flavis No. 09.153 All species CAS No. 7554-12-3 / Diethyl malate / Flavis No. 09.439 All species CAS No. 759-05-7 / 3-Methyl-2-oxobutyric acid / Flavis No. 08.051 All species CAS No. 762-29-8 / 6,10,14-Trimethylpentadeca-5,9,13-trien-2-one (Farnesyl acetone) / Flavis No. 07.114 All species CAS No. 76238-22-7 / Non-6-enyl acetate / Flavis No. 09.673 All species CAS No. 764-39-6 / Pent-2-enal / Flavis No. 05.102 All species CAS No. 764-40-9 / Penta-2,4-dienal / Flavis No. 05.101 All species CAS No. 76-50-6 / Bornyl isovalerate / Flavis No. 09.456 All species CAS No. 76649-23-5 / 3-Methylbut-2-enyl 2-methylpropanoate / Flavis No. 09.695 All species CAS No. 76649-25-7 / Nona-3,6-dien-1-ol / Flavis No. 02.189 All species CAS No. 76649-26-8 / Nona-3,6-dienyl acetate / Flavis No. 09.674 All species CAS No. 7681-88-1 / 2,3-Dihydrofarnesene / Flavis No. 01.032 All species CAS No. 77-42-9 / 12-beta-Santalen-14-ol / Flavis No. 02.216 All species CAS No. 774-64-1 / 4-Hydroxy-2,3-dimethyl-5-hexenoic acid gamma lactone / Flavis No. 10.042 All species CAS No. 77-53-2 / Cedrol / Flavis No. 02.120 All species CAS No. 77-54-3 / Cedryl acetate / Flavis No. 09.171 All species CAS No. 7764-50-3 / Dihydrocarvone / Flavis No. 07.128 All species CAS No. 7774-65-4 / Terpinyl 2-methylpropionate / Flavis No. 09.425 All species CAS No. 7778-83-8 / Propyl cinnamate / Flavis No. 09.731 All species CAS No. 7778-87-2 / Propyl heptanoate / Flavis No. 09.095 All species CAS No. 7778-96-3 / Rhodinyl isovalerate / Flavis No. 09.465 All species CAS No. 7779-23-9 / Linalyl hexanoate / Flavis No. 09.068 All species CAS No. 7779-50-2 / Hexadec-6-eno-1,16-lactone / Flavis No. 10.003 All species CAS No. 7779-70-6 / 3-Methylbutyl nonanoate / Flavis No. 09.110 All species CAS No. 7779-73-9 / Isobornyl isovalerate / Flavis No. 09.457 All species CAS No. 7779-80-8 / Isobutyl heptanoate / Flavis No. 09.092 All species CAS No. 7779-81-9 / Isobutyl 2-methylbut-2(cis)-enoate / Flavis No. 09.408 All species CAS No. 7783-06-4 / Hydrogen sulfide / Flavis No. 16.007 All species CAS No. 7785-33-3 / Geranyl 2-methylcrotonate / Flavis No. 09.383 All species CAS No. 7785-63-9 / Pentyl 2-methylisocrotonate / Flavis No. 09.680 All species CAS No. 7786-47-2 / Nonyl isovalerate / Flavis No. 09.452 All species CAS No. 7786-48-3 / Nonyl octanoate / Flavis No. 09.115 All species CAS No. 7786-58-5 / Octyl isovalerate / Flavis No. 09.451 All species CAS No. 78417-28-4 / Ethyl deca-2,4,7-trienoate / Flavis No. 09.371 All species CAS No. 78-92-2 / Butan-2-ol / Flavis No. 02.121 All species CAS No. 79-41-4 / 2-methyl propenoic acid All species CAS No. 79-69-3 / 3,7-Dimethyloctan-3-ol / Flavis No. 02.028 All species CAS No. 79-70-9 / 4-(2,5,6,6-Tetramethyl-1-cyclohexenyl)but-3-en-2-one / Flavis No. 07.200 All species CAS No. 79-76-5 / gamma-Ionone / Flavis No. 07.091 All species CAS No. 80-26-2 / alpha-Terpinyl acetate / Flavis No. 09.015 All species CAS No. 80-27-3 / Terpinyl propionate / Flavis No. 09.142 All species CAS No. 80417-97-6 / 5,6-Dihydro-3,6-dimethylbenzofuran-2(4H)-one / Flavis No. 10.034 All species CAS No. 80-62-6 / Methyl 2-methyl-2-propenoate / Flavis No. 09.647 All species CAS No. 80-68-2 / Threonine / Flavis No. 17.021 All species CAS No. 816-66-0 / 4-Methyl-2-oxovaleric acid / Flavis No. 08.052 All species CAS No. 821-09-0 / Pent-4-en-1-ol / Flavis No. 02.201 All species CAS No. 823-22-3 / Hexano-1,5-lactone / Flavis No. 10.010 All species CAS No. 83-88-5 / riboflavin All species CAS No. 84060-80-0 / (Z,Z)-3-hexenyl 2-methyl-2-butenoate All species CAS No. 84434-65-1 / (+/-)Octan-3-yl formate / Flavis No. 09.926 All species CAS No. 84642-60-4 / Octenyl-2-Butyrate Trans / Flavis No. 09.277 All species CAS No. 84642-61-5 / sec-Butan-3-onyl butyrate / Flavis No. 09.264 All species CAS No. 84788-08-9 / Propyl-2,4-decadienoate / Flavis No. 09.840 All species CAS No. 85409-36-5 / 2-methylbutyrate citronellyl / Flavis No. All species CAS No. 87-22-9 / Phenethyl salicylate / Flavis No. 09.753 All species CAS No. 87-25-2 / Ethyl anthranilate / Flavis No. 09.716 All species CAS No. 873-94-9 / 3,3,5-Trimethylcyclohexan-1-one / Flavis No. 07.203 All species CAS No. 874-66-8 / 3-(2-Furyl)-2-methylprop-2-enal / Flavis No. 13.046 All species CAS No. 881-68-5 / Vanillyl acetate / Flavis No. 09.035 All species CAS No. 89-74-7 / 2,4-Dimethylacetophenone / Flavis No. 07.023 All species CAS No. 89-81-6 / p-Menth-1-en-3-one / Flavis No. 07.175 All species CAS No. 89-88-3 / Vetiverol / Flavis No. 02.214 All species CAS No. 90-00-6 / 2-Ethyl phenol All species CAS No. 91-16-7 / 1,2-Dimethoxybenzene / Flavis No. 04.062 All species CAS No. 91-20-3 / Naphthalene; napthene / Flavis No. 01.053 All species CAS No. 91-22-5 / Quinoline / Flavis No. 14.063 All species CAS No. 92-52-4 / Biphenyl / Flavis No. 01.013 All species CAS No. 927-49-1 / 6-Undecanone / Flavis No. 07.249 All species CAS No. 928-80-3 / Decan-3-one / Flavis No. 07.151 All species CAS No. 928-94-9 / Hex-2(cis)-en-1-ol / Flavis No. 02.156 All species CAS No. 92900-67-9 / Di-isobutyl-1,2,4-trithiolane / Flavis No. 15.047 All species CAS No. 929-22-6 / trans-4-Heptenal / Flavis No. 05.086 All species CAS No. 932-16-1 / 2-Acetyl-1-methylpyrrole / Flavis No. 14.046 All species CAS No. 93-54-9 / 1-phenylpropan-1-ol; Phenyl ethyl carbinol; 1-Phenylpropyl alcohol; alpha-Ethylbenzyl alcohol; Ethyl phenyl carbinol / Flavis No. 02.033 All species CAS No. 93-60-7 / Methyl nicotinate / Flavis No. 14.071 All species CAS No. 93905-03-4 / 2-Methoxy-3 or 5 or 6-isopropyl pyrazine; 2-Isopropyl-(5 or 6)-methoxypyrazine / Flavis No. 14.078 All species CAS No. 939-48-0 / Isopropyl benzoate / Flavis No. 09.770 All species CAS No. 94087-83-9 / 4-Methoxy-2-methylbutane-2-thiol / Flavis No. 12.145 All species CAS No. 94-26-8 / Butyl 4-hydroxybenzoate / Flavis No. 09.754 All species CAS No. 94293-57-9 / 8-Acetylthio-p-menthanone-3 / Flavis No. 12.201 All species CAS No. 94-30-4 / Ethyl 4-methoxybenzoate / Flavis No. 09.714 All species CAS No. 94-48-4 / 3,7-Dimethylocta-2(trans),6-dienyl benzoate; Geranyl benzoate; trans-3,7-Dimethyl-2,6-octadien-1-yl-benzoate / Flavis No. 09.767 All species CAS No. 96-04-8 / Heptan-2,3-dione / Flavis No. 07.064 All species CAS No. 96-22-0 / 3-pentanone; Pentan-3-one / Flavis No. 07.084 All species CAS No. 96-54-8 / 1-Methylpyrrole; 1-methyl-1H-pyrrole; Methyl Pyrrole / Flavis No. 14.023 All species CAS No. 96-54-8 / Methyl Pyrrole / Flavis No. 14.023 All species CAS No. 97-87-0 / Butyl isobutyrate / Flavis No. 09.416 All species CAS No. 97-89-2 / Citronellyl isobutyrate / Flavis No. 09.421 All species CAS No. 97-95-0 / 2-ethyl butanol / Flavis No. 02.043 All species CAS No. 97-96-1 / 2-Ethylbutanal / Flavis No. 05.007 All species CAS No. 97-99-4 / Tetrahydrofurfuryl alcohol / Flavis No. 13.020 All species CAS No. 98-54-4 / 4-(1,1-Dimethylethyl)phenol / Flavis No. 04.064 All species CAS No. 99-48-9 / Carveol / Flavis No. 02.062 All species CAS No. 99-49-0 / Carvone / Flavis No. 07.012 All species CAS No. 99-72-9 / 2-(4-Methylphenyl)propanal; p-methyl-alpha-Methylphenylacetaldehyde; p-methylhydratropaldehyde, 2-(p-tolyl)propronaldehyde / Flavis No. 05.043 All species CAS No. 999-40-6 / Neryl butyrate / Flavis No. 09.167 All species CAS No. 99-96-7 / 4-Hydroxybenzoic acid / Flavis No. 08.040 All species Abelmoschus moschatus Moench., Hibiscus abelmoschus L.: Ambrette seed absolute CAS 8015-62-1 FEMA 2050 CoE 228 Einecs 282-891-8 / Ambrette seed oil CAS 8015-62-1 FEMA 2051 CoE 1 Einecs 282-891-8 / Ambrette seed tincture CAS 84455-19-6 FEMA 2052 CoE 228 All species Abies alba Mill., A. sibirica Ledeb.: Abies alba oil from cones CAS 8021-27-0 CoE 2 Einecs 289-870-2 / Abies alba oil from needles CAS 8021-27-0 CoE 2 Einecs 289-870-2 / Pine needle absolute CAS 8021-29-2 FEMA 2905 CoE 5 Einecs 294-351-9 / Abies alba / Pine tincture CoE 2/5 All species Abies balsamica (L.) Mill.: Balsam fir absolute CAS 8024-15-5 CoE 3 Einecs 285-364-0 / Balsam fir oil CAS 8016-42-0 FEMA 2114 CoE 3 / Balsam fir oleoresin CAS 8016-42-0 FEMA 2115 CoE 3 All species Abrus precatorius L.: Rosary pea absolute / Rosary pea extract / Rosary pea oil / Rosary pea tincture All species Acacia catechu Willd.: Catechu extract CAS 8001-76-1 FEMA 2264 CoE 6 All species Acacia farnesiana (L.) Willd.: Cassie absolute CAS 8023-82-3 FEMA 2260 CoE 8 Einecs 289-655-3 All species Acacia nilotica (L.) Del. = A. arabica L.: Acacia extract / Acacia tincture All species Acanthea virilis Pharm. ex Wehmer: Muira puama absolute / Muira puama extract / Muira puama oil / Muira puama tincture All species Acer spicatum Lam.: Mountain maple extract CAS 91770-23-9 FEMA 2757 CoE 11 Einecs 294-808-2 / Mountain maple bark distillate CoE 11 All species Acer spp.: Maple wood distillate / Maple wood creosote / extract All species Achillea millefolium L.: Yarrow absolute CoE 12 / Yarrow oil CoE 12 / Yarrow tincture CoE 12 All species Achyrocline satureioides L. = Lorenta s. (Less.) DC.: Macela absolute / Macela extract / Macela oil / Macela tincture All species Acorus calamus L.: Calmus absolute CoE 13 / Calmus extract CoE 13 / Calmus oil CoE 13 / Calmus tincture CoE 13 All species Adhatoda vasica, tincture All species Adiantum capillus-veneris L.: Avenca absolute CoE 14 / Avenca extract CoE 14 / Avenca oil CoE 14 / Avenca tincture CoE 14 All species Aegle marmelos (L.) Correa: Bael tree concentrate / Bael tree distillate All species Aesculus hippocastanum L.: Chestnut extract / Chestnut tincture All species Aframomum melegueta (Rosc.) K. Schum.: Grains of paradise oil CoE 15 All species Agaricus bisporus L.: Mushroom extract CoE 543 All species Ageratum conyzoides L.: Ageratum absolute / Ageratum extract / Ageratum tincture All species Agothosma betulina, synonyme Barosma betulina Bartl. et Wendl.: Buchu absolute CoE 85 / Buchu extract CoE 85 / Buchu tincture CoE 85 All species Agrimonia eupatoria L.: extract All species Agrimonia europaea L.: Agrimony absolute CoE 18 / Agrimony extract CoE 18 / Agrimony oil CoE 18 / Agrimony tincture CoE 18 All species Agropyron repens (L.) Beauv.: Dog grass CoE 19 / Dog grass extract CAS 84649-79-6 FEMA 2403 CoE 19 Einecs 283-459-1 / Dog grass tincture CoE 19 All species Ajuga reptans L.: Common bugle absolute / Common bugle extract / Common bugle tincture All species Alchemilla vulgaris L.: Lion's foot oil CoE 21 / Lion's foot extract CoE 21 / Lion's foot tincture CoE 21 All species Alchornea castaneifolia (Humb. & Bonpl. ex Willd.) A. Juss.: Iporuru absolute / Iporuru extract / Iporuru oil / Iporuru tincture All species Allium aflatunense B. Fedtsch: Absolute / Extract / Oil / Tincture All species Allium ascalonicum L.: Shallot extract CoE 23 / Shallot oil CoE 23 / Shallot tincture CoE 23 All species Allium porrum L.: Leek, spraydried CoE 25 / Leek extract CoE 25 / Leek oil CoE 25 / Leek tincture CoE 25 All species Allium schoenoprasum L.: Chives oil CoE 27 / Chives extract CoE 27 / Chives tincture CoE 27 All species Aloe vera L., A. barbadensis L., A. capensis L. and A. ferox Mill.: Aloe extract CAS 8001-97-6 FEMA 2047 CoE 28 / Aloe tincture CoE 28 All species Alpinia officinarum Hance: Galanga extract CoE 30 / Galanga oil CoE 30 / Galanga tincture CoE 30 All species Alsidium helminthochorton (de la Tour.) Kuetz.: Worm seaweed extract / Worm seaweed tincture All species Althaea officinalis L.: Althaea absolute CoE 31 / Althaea extract CoE 31 All species Amorphophallus konjac K. Koch: Devil's tongue extract / Devil's tongue oil / Devil's tongue tincture All species Amyris balsamifera L.: Amyris absolute CoE 33 / Amyris tincture CoE 33 All species Anacardium occidentale L.: Cashew absolute CoE 34 / Cashew extract CoE 34/ Cashew tincture CoE 34 All species Ananas comosus (L.) Merril.: Pineapple concentrate CoE 36 / Pineapple distillate CoE 36 / Pineapple extract CoE 36 All species Andira inermis (Swartz) H.B.K.: Cabbage tree absolute / Cabbage tree extract / Cabbage tree oil / Cabbage tree tincture All species Andrographis paniculata Nees: King of bitter CoE 37 All species Anethum graveolens L.: Dill weed oleoresin CAS 8006-75-5 FEMA 2382 CoE 42 All species Angelica archangelica L.: Angelica seed extract CAS 84775-41-7 FEMA 2089 CoE 56 Einecs 283-871-1 / Angelica seed oil CAS 8015-64-3 FEMA 2090 CoE 56 Einecs 283-871-1 / Angelica root extract CAS 84775-41-7 FEMA 2087 CoE 56 Einecs 283-871-1 / Angelica root oil CAS 8015-64-3 FEMA 2088 CoE 56 Einecs 283-871-1 / Angelica stem oil CAS 8015-64-3 FEMA 2091 CoE 56 Einecs 283-871-1 / Angelica tincture CoE 56 All species Angelica sylvestris L.: Wild Angelica root extract CoE 43 / Wild Angelica root tincture CoE 43 All species Angelica sinensis (Oliv.) Diels: Dong quai absolute / Dong quai extract / Dong quai oil All species Aniba rosaeodora Ducke: Bois de rose absolute CoE 44 / Bois de rose oil CAS 8015-77-8 FEMA 2156 CoE 44 Einecs 281-093-7 / Bois de rose tincture CoE 44 All species Annona muricata L.: Graviola extract CoE 45 / Graviola oil CoE 45 All species Annona squamosa L.: Sugar apple concentrate CoE 46 / Sugar apple extract CoE 46 / Sugar apple oil CoE 46 All species Anogeissus latifolia Wall.: Ghatti gum absolute CoE 9 / Ghatti gum extract CoE 9 / Ghatti gum tincture CoE 9 All species Antennaria dioica (L.) Gaertn. = Gnaphalium dioicum L.: Pussytoes absolute CoE 219 / Pussytoes extract CoE 219 / Pussytoes oil CoE 219 / Pussytoes tincture CoE 219 All species Anthemis nobilis L.: Chamomile flower oil, English CAS 8015-92-7FEMA 2272 CoE 48 Einecs 283-467-5 / Chamomile flower oil, Roman CAS 8015-92-7 FEMA 2275 CoE 48 Einecs 283-467-5 / Chamomile flower extract, Roman CAS 8015-92-7 FEMA 2274 CoE 48 Einecs 283-467-5 All species Anthriscus cerefolium (L.) Hoffm.: Chervil absolute CoE 50 / Chervil extract CoE 50 / Chervil tincture CoE 50 All species Anthurium crassinervium Hort. ex Engl.: Zanga tempo absolute / Zanga tempo extract / Zanga tempo oil / Zanga tempo tincture All species Apis mellifera L. (beeswax absolute) All species Apium graveolens L.: Celery seed extract solid CAS 8015-90-5 FEMA 2269 CoE 52 Einecs 289-668-4 / Celery leaf oil CAS 8015-90-5 CoE 52 Einecs 289-668-4 All species Aquilaria agallocha Roxb.: Chuwah tree absolute / Chuwah tree extract / Chuwah tree oil / Chuwah tree tincture All species Arachis hypogaea L.: Peanut extract CAS 8002-03-7 CoE 54 / Peanut tincture CoE 54 All species Arctium majus Bernh. = A. lappa L.: Great burdock oil CoE 57 All species Arctostaphylos uva ursi (L.) Spreng.: Bearberry extract / Bearberry tincture All species Areca catechu L.: Areca nut absolute / Areca nut extract / Areca nut oil / Areca nut tincture All species Arenaria rubra L.: Red sandwort extract / Red sandwort tincture All species Armoracia lapathifolia Gilib. = A. rusticana (Gaertner) B. Meyer et Scherbius: Horseradish absolute CoE 145 / Horseradish extract CoE 145 / Horseradish oil CAS 84775-62-2 CoE 145 Einecs 283-891-0 All species Arnica montana L.: Arnica flowers absolute CAS 68990-11-4 CoE 59 Einecs 273-579-2 / Arnica tincture CoE 59 All species Aronia arbutifolia (L.) Pers.: Chokeberry distillate / Chokeberry concentrate / Chokeberry extract / Chokeberry tincture All species Arrabidaea chica (Humb.& Bonpl.) B. Verl.: Puca Panga absolute / Puca Panga extract / Puca Panga oil / Puca Panga tincture All species Artemisia abrotanum L.: Southernwood oil CoE 60 / Southernwood tincture CoE 60 All species Artemisia absinthium L.: Wormwood absolute CoE 61 / Wormwood extract CAS 8008-93-3 FEMA 3115 CoE 61 Einecs 284- 503-2 All species Artemisia annua L.: Annual mugwort tincture All species Artemisia cina Berg.: Artemisia wormseeds oil CoE 63 / Artemisia wormseeds extract CoE 63 All species Artemisia dracunculus L.: Estragon absolute CoE 64 / Estragon oil CAS 8016-88-4 FEMA 2412 CoE 64 Einecs 290-356-5 / Tarragon oleoresin / extract CAS 8016-88-4 FEMA 3043 CoE 64 Einecs 290-356-5 / Tarragon tincture CoE 64 All species Artemisia maritima L.: Sea wormwood oil CoE 67 / Sea wormwood extract CoE 67 All species Artemisia pallens Wall.: Davana tincture CoE 69 All species Artemisia pontica L.: Pontique wormwood oil CoE 70 / Pontique wormwood extract CoE 70 All species Artemisia vulgaris L.: Armoise / Mugwort absolute CoE 72 / Armoise / Mugwort tincture CoE 72 All species Asarum canadense L.: Snakeroot absolute CoE 74 / Snakeroot extract CoE 74 / Snakeroot oil CAS 8016-69-1 FEMA 3023 CoE 74 Einecs 289-592-1 / Snakeroot tincture CoE 74 All species Asarum europaeum L.: Hazelwort oil CoE 76 / Hazelwort extract CoE 76 All species Asclepias curassavica L.: Algodoncillo / Cancerillo absolute / Algodoncillo / Cancerillo extract / Algodoncillo / Cancerillo oil / Algodoncillo / Cancerillo tincture All species Ascophyllum nodosum (L.) Le Jolis: Knotted wrack absolute / Knotted wrack extract / Knotted wrack tincture All species Asparagus officinalis L.: Asparagus absolute CoE 530 / Asparagus seed and root extract CoE 530 / Asparagus tincture CoE 530 All species Asperula odorata L.: Woodruff oil CoE 77 / Woodruff extract CoE 77 All species Aspidium filix-mas (L.) Sw.: Male fern absolute / Male fern extract / Male fern tincture All species Aspidosperma quebracho-blanco Schlechtend.: Quebracho bark fluid extract FEMA 2972 CoE 78 All species Asplenium ruta-muraria L.: Wallrue absolute / Wallrue extract / Wallrue oil / Wallrue tincture All species Astragalus gummifer Labill.: Tragacanth extract CoE 79 / Tragacanth tincture CoE 79 All species Astragalus membranaceus L. = A. pycnocladus Boiss.et Haussk. ex Boiss.: Astragalus / Astragalus extract All species Atractylodes lancea (Thunb.) DC.: Atractylodes absolute / Atractylodes extract / Atractylodes oil / Atractylodes tincture All species Avena sativa L.: Oat absolute / Oat extract / Oat tincture All species Azadirachta indica A. Juss.: Neemtree absolute / Neemtree extract / Neemtree oil / Neemtree tincture All species Baccharis genistelloides Pers.: Carqueja absolute CoE 495 / Carqueja extract CoE 495 / Carqueja oil CoE 495 / Carqueja tincture CoE 495 All species Bacopa monnieri (L.) Pennell: Thyme leaved gratiola oil All species Ballota nigra L. = B. foetida L.: Black hempnettle absolute CoE 84 / Black hempnettle extract CoE 84 / Black hempnettle oil CoE 84 / Black hempnettle tincture CoE 84 All species Bauhinia forticata Link: Pata de vaca/Cow's foot absolute / Pata de vaca/Cow's foot extract / Pata de vaca/Cow's foot oil / Pata de vaca/Cow's foot tincture All species Bellis perennis L.: Daisy absolute / Daisy extract / Daisy oil / Daisy tincture All species Berberis aristata DC.: Indian barberry absolute / Indian barberry extract / Indian barberry oil / Indian barberry tincture All species Berberis vulgaris L.: Barberry absolute CoE 86 All species Bertholletia excelsa Humb. et Bonpl.: Brazil nut absolute / Brazil nut extract / Brazil nut oil / Brazil nut tincture All species Beta vulgaris L. var. altissima DÃ ¶ll: Sugar beet extract / Sugar beet extract burnt / Sugar beet tincture All species Beta vulgaris L.: Red beet extract CoE 496 / Red beet tincture CoE 496 All species Betonica officinalis L.: Betony absolute CoE 87 / Betony extract CoE 87 / Betony tincture CoE 87 All species Betula lenta L.: Birch sweet oil CAS 68917-50-0 FEMA 2154 CoE 89 Einecs 286-478-3 / Birch sweet tincture CoE 89 All species Betula pendula Roth = B. alba L.: Birch extract CoE 88 All species Bidens pilosa L.: Picao Preto absolute / Picao Preto extract / Picao Preto oil / Picao Preto tincture All species Bixa orellana L.: Annatto extract CAS 8015-67-6 FEMA 2103 CoE 90 / Annatto tincture CoE 90 All species Boerhaavia diffusa L.: Spreading hogweed extract / Spreading hogweed tincture All species Boerhaavia hirsuta L., B. diffusa L.: Erva tostao/Red spiderling absolute / Erva tostao/Red spiderling extract / Erva tostao/Red spiderling oil / Erva tostao/Red spiderling tincture All species Borago officinalis L.: Borage extract CoE 92 / Borage oil CoE 92 / Borago tincture CoE 92 All species Boronia megastigma Nees: Boronia absolute CoE 91 / Boronia concrete CoE 91 / Boronia tincture CoE 91 All species Bos taurus (fat free and albumin free extract of fresh beef) All species Boswellia carterii Birdw., B. sacra Flueckiger: Olibanum resinoid/extract CAS 8016-36-2 CoE 93 Einecs 289-620-2 / Olibanum oil CAS 8016-36-2 FEMA 2816 CoE 93 Einecs 232-474-1 / Olibanum absolute CAS 8016-36-2 CoE 93 Einecs 232-474-1 All species Boswellia serrata Roxb. ex Colebr.: Olibanum absolute / Olibanum oil All species Brassica napus L.: tincture CoE 94 All species Brunfelsia uniflora (Pohl) D. Don: Manaca absolute / Manaca extract / Manaca oil / Manaca tincture All species Bupleurum rotundifolium L.: Hare's ear absolute / Hare's ear extract / Hare's ear oil All species Bursera glabrifolia (H.B.K.) Engl., B. delpechiana Poiss.: Linaloe wood absolute CoE 236 / Linaloe wood oil CAS 8006-86-8 FEMA 2634 CoE 236 Einecs 296-611-7 All species Bursera penicillata SessÃ © et Mocino ex DC.: Linaloe absolute / Linaloe extract / Linaloe wood oil CAS 8006-86-8 FEMA 2634 Einecs 296-611-7 / Linaloe tincture All species Butea frondosa Roxb. = B. monosperma L.: Flame of the forest extract / Flame of the forest tincture All species Cajanus cajan (L.) Millsp.: Guandu absolute / Guandu extract / Guandu oil / Guandu tincture All species Calamintha officinalis Moench: Calaminth absolute CoE 99 / Calaminth extract CoE 99 / Calaminth oil CoE 99 / Calaminth tincture CoE 99 All species Calendula officinalis L.: Marigold absolute CoE 101 / Marigold pot extract CAS 70892-20-5 FEMA 2658 CoE 101 / Marigold tincture CoE 101 All species Calluna vulgaris (L.) Hull.: Common heather oil CoE 102 / Common heather extract CoE 102 All species Calycophyllum spruceanum (Benth.) Hook.f. ex K. Schum.: Guandu / Guandu absolute / Guandu extract / Guandu oil / Guandu tincture All species Camellia japonica, tincture All species Cananga odorata (Lam.) Hook. et Thoms.: Ylang-ylang absolute CAS 8006-81-3 CoE 103 Einecs 297-681-1 All species Canarium luzonicum A. Gray, C. commune = C. indicum L.: Elemi resinoid CAS 8023-89-0 FEMA 2407 CoE 104 Einecs 232-557-2 / Elemi absolute CAS 8023-89-0 CoE 104 Einecs 232-557-2 / Elemi extract CAS 8023-89-0 FEMA 2407 CoE 104 Einecs 232-557-2 / Elemi oil CAS 8023-89-0 FEMA 2407 CoE 104 Einecs 232-557-2 / Elemi tincture CoE 104 All species Capsicum annuum L., C. frutescens L.: Paprika CAS 84625-29-6 FEMA 2833 CoE 107 Einecs 283-403-6/ Pepper green bell CAS 84603-55-4 CoE 107 / Pepper red CAS 85940-30-3 FEMA 2849 CoE 107/108 All species Capsicum minimum Roxb.: Capsicum extract / oleoresin / Capsicum tincture All species Carapa guineensis Aubl.: Andiroba absolute / Andiroba extract / Andiroba oil / Andiroba tincture All species Carduus pycnocephalus L.: Italian thistle absolute / Italian thistle extract / Italian thistle oil / Italian thistle tincture All species Carica papaya L.: Papaya concentrate CoE 109 / Papaya distillate CoE 109 / Papaya extract CoE 109 / Papaya tincture CoE 109 All species Carlina acaulis L.: Carline thistle distillate / Carline thistle extract / Carline thistle oil All species Carthamus tinctorius L.: Safflower absolute CoE 110 / Safflower extract CoE 110 / Safflower oil CoE 110 / Safflower tincture CoE 110 All species Carum carvi L. = Apium carvi L.: Caraway tincture CoE 112 All species Carya spp.: Hickory bark extract CAS 91723-46-5 FEMA 2577 CoE 113 Einecs 294-553-7 All species Casearia sylvestris Sw.: Guacatonga absolute / Guacatonga extract / Guacatonga oil / Guacatonga tincture All species Cassia acutifolia Del.: Senna oil CoE 114 / Senna extract CoE 114 / Senna tincture CoE 114 All species Cassia alata L.: Guajava absolute / Guajava extract / Guajava oil / Guajava tincture All species Cassia angustifolia Vahl, C. fistula L.: Absolute CoE 115/524 / Extract CoE 115/524 / Tincture CoE 115/524 All species Cassia occidentalis L.: Fedegoso absolute / Fedegoso extract / Fedegoso oil / Fedegoso tincture All species Castanea sativa Mill.: Chestnut absolute / Chestnut tincture All species Cayaponia tayuya (Vell.) Cogn.: Tayuya absolute / Tayuya extract / Tayuya oil / Tayuya tincture All species Cecropia peltata L., C. palmata Willd.: Embauba absolute / Embauba extract / Embauba oil / Embauba tincture All species Cedrela odorata L.: Cedro rosa absolute / Cedro rosa oil All species Cedrus atlantica (Endl.) Manetti ex Carr.: Atlas cedar oil / Atlas cedar tincture All species Centaurea centaurium L., Centaurium umbellatum Gilib. = Centaurium Erythrea Rafn. / Erythrea centaurium auct. Non (L.) Pers.: Centaury oil CoE 183 / Centaury tincture / fluid extract CoE 183 All species Centaurea cyanus L.: Garden cornflower absolute CoE 119 / Garden cornflower tincture CoE 119 All species Centella asiatica (L.) Urb.: Watermarbel extract / Watermarbel tincture All species Ceratonia siliqua L.: Carob bean extract CAS 9000.40-2 FEMA 2243 CoE 120 Einecs 232-541-5 / Carob tincture CoE 120 All species Cetraria islandica (L.) Arch.: Iceland moss extract CoE 121 / Iceland moss tincture CoE 121 All species Chamaemelum nobile: extract All species Chamomilla recutita (L.) Rauschert.: Chamomile flower absolute CAS 8022-66-2 FEMA 2273 CoE 273 Einecs 282-006-5 / Chamomile tincture CoE 273 All species Chasmanthera columba Baill.: Columba absolute / Columba extract / Columba oil / Columba tincture All species Cheiranthus cheiri L.: Aegean wallflower extract / Aegean wallflower oil / Aegean wallflower tincture All species Chelidonium majus L.: Celandine absolute CoE 122 / Celandine extract CoE 122 / Celandine oil CoE 122 / Celandine tincture CoE 122 All species Chenopodium album L.: Lambsquarters absolute / Lambsquarters extract / Lambsquarters tincture All species Chenopodium ambrosioides L.: Mexican tea absolute CoE 123 / Mexican tea extract CoE 123 / Mexican tea tincture CoE 123 All species Chenopodium botrys L.: Jerusalem oak goosefoot absolute / Jerusalem oak goosefoot extract / Jerusalem oak goosefoot tincture All species Chimaphila umbellata (L.) Nutt.: Bitter wintergreen absolute CoE 124 / Bitter wintergreen extract CoE 124 / Bitter wintergreen oil CoE 124 / Bitter wintergreen tincture CoE 124 All species Chondrodendron tomentosum Ruiz et Pav.: Pareira distillate / Pareira extract / Pareira oil / Pareira tincture All species Chondrus crispus Lyngb.: Irish moss extract CAS 9000-07-1 FEMA 2596 CoE 125 / Irish moss tincture CoE 125 All species Chrysanthemum americanum (L.) Vatke ex Weberl. & Lagos: American daisy absolute / American daisy extract / American daisy tincture All species Chrysanthemum indicum L. = Dendranthema i. L.: Crisantemo absolute / Crisantemo extract / Crisantemo oil / Crisantemo tincture All species Cichorium intybus L.: Chicory absolute CoE 127 / Chicory extract CAS 68650-43-1 FEMA 2280 CoE 127 Einecs 272-045-6 / Chicory tincture CoE 127 All species Cimicifuga simplex (Wormsk. ex DC.) Ledeb. = C. racemosa (L.) Nutt.: Sarashina shoma absolute All species Cinchona officinalis L.: Yellow cinchona extract CAS 68990-12-5 FEMA 2284 CoE 2027 / Yellow cinchona tincture CoE 2027 All species Cinchona succirubra Pav. ex Klotzsch, C. pubescens L.: Cinchona bark extract CAS 68990-12-5 FEMA 2282 CoE 128 / Cinchona bark tincture CoE 128 All species Cinnamomum aromaticum Nees, C. cassia Nees ex Blume: Concrete CoE 131 / Oleoresin CAS 84961-46-6 CoE 131 Einecs 284-635-0 / Tincture CoE 131 All species Cinnamomum camphora L.: Camphor absolute CoE 130 / Camphor tincture CoE 130 All species Cinnamomum zeylanicum Bl., C. verum J.S. Presl: Cinnamon CAS 84961-46-6 FEMA 2289 CoE 133 Einecs 284-635-0 / Cinnamon bark extract CAS 84961-46-6 FEMA 2290 CoE 133 All species Cissampelos pareira L.: Abuta absolute / Abuta extract / Abuta oil / Abuta tincture All species Cistus ladanifer L.: Labdanum absolute CAS 8016-26-0 FEMA 2608 CoE 134 Einecs 283-893-1 / Labdanum oil CAS 8016-26-0 FEMA 2609 CoE 134 Einecs 283-893-1 / Labdanum extract / resinoid CAS 8016-26-0 FEMA 2610 CoE 134 Einecs 283-893-1 All species Citrus aurantiifolia (Christm.) Swingle: Lime concentrate CoE 141 / Lime distillate CoE 141 / Lime tincture CoE 141 All species Citrus aurantium L.: Petitgrain concrete All species Citrus aurantium L. spp. Bergamia (Risso & Poit.): Bergamot absolute CoE 137 / Bergamot oil CAS 8007-75-8 FEMA 2153 CoE 137 Einecs 289-612-9 / Bergamot oil terpeneless CAS 8007-75-8 CoE 137 Einecs 289-612-9 / Bergamot tincture CoE 137 All species Citrus aurantium L. var myrtifolia Ker-Gawl. = C. aurantium L. spp. Amara var. pumilia: Bitter orange distillate CoE 138 / Bitter orange peel extract CoE 138 / Citrus peels extract CAS 94266-47- 4 FEMA 2318 CoE 138 Einecs 304-454-3 / Bitter orange oil cold pressed CoE 138 / Bitter orange tincture CoE 138 All species Citrus limon (L.) Burm.: Lemon concentrate CoE 139 / Lemon distillate CoE 139 / Lemon peel oleoresin CoE 139 / Lemon oil terpeneless CAS 68648-39-5 FEMA 2626 CoE 139 / Lemon tincture CoE 139 / Lemon terpenes CAS 68917-33-9 CoE 139 / Citrus peels extract CAS 94266-47-4 FEMA 2318 Einecs 304-454-3 All species Citrus limonimedica Lush. C. bushukan: Distillate/Oil CAS 85085-28-5 FEMA 3899 All species Citrus reticulata Blanco: Mandarin oil terpeneless CAS 68917-20-4 CoE 142 Einecs 284-521-0 / Tangerine concentrate CoE 142 / Tangerine distillate CoE 142 / Tangerine extract CoE 142 / Tangerine oil CAS 8008-31-9 FEMA 3041 CoE 142 / Mandarin, Tangerine tincture CoE 142 All species Citrus sinensis (L.) Pers. = C. aurantium L. var. dulcis: Orange peel CoE 143 / Orange peel extract CAS 8028-48- 6 FEMA 2824 CoE 143 Einecs 232-433-8 / Citrus peels extract CAS 94266-47-4 FEMA 2318 Einecs 304-454-3 All species Citrus x paradisi Macfad.: Grapefruit concentrate CoE 140/ Citrus peels extract CAS 94266-47-4 FEMA 2318 Einecs 304-454-3/ Grapefruit oil terpeneless CAS 90045-43-5 CoE 140 / Grapefruit essence oil CoE 140 / Grapefruit tincture CoE 140 / Grapefruit terpenes CoE 140 All species Cnicus benedictus L.: Blessed thistle extract solid CoE 144 / Blessed thistle oil CoE 144 / Blessed thistle tincture CoE 144 All species Cocos nucifera L.: Coconut tincture CoE 147 All species Coffea arabica L.: Coffee distillate / Coffee extract / Coffee oil / Coffee tincture All species Cola acuminata (P. Beauv.) Schott & Endl.: Kola nut absolute CoE 149 / Kola nut extract CAS 68916-19-8 FEMA 2607 CoE 149 Einecs 272-824-0 / Kola nut tincture CoE 149 All species Coleus forskohlii (Poir.) Briq.: Coleus extract / Coleus tincture All species Combretum micranthum G. Don: Kinkeliba absolute / Kinkeliba extract / Kinkeliba oil / Kinkeliba tincture All species Commiphora molmol Engl., C. abyssinica Engl., C. myrrha (Nees) Engler: Myrrh absolute CAS 8016-37-3 CoE 150 Einecs 232-543-6 / Myrrh extract / resinoid CAS 8016-37-3 CoE 150 Einecs 232-543-6 / Myrrh oil CAS 8016-37-3 FEMA 2766 CoE 150 Einecs 232-543-6 / Myrrh tincture CoE 150 All species Commiphora mukul Engl.: Indian bedellium tree tincture All species Cordia salicifolia Cham., C. ecalyculata Vell.: Cha de bugre absolute / Cha de bugre extract / Cha de bugre oil / Cha de bugre tincture All species Cordia verbenacea DC.: Cordia absolute / Cordia extract / Cordia oil / Cordia tincture All species Coriandrum sativum L.: Coriander absolute CAS 8008-52-4 CoE 154 Einecs 283-880-0 / Coriander oleoresin / Coriander extract CAS 84775-50-8 CoE 154 Einecs 283- 880-0 / Coriander leaf oleoresin CAS 8008-52-4 CoE 154 / Coriander tincture CoE 154 All species Corylus avellana L.: Hazelnut absolute CAS 84012-21-5 CoE 155 Einecs 281-667-7 / Hazelnut extract CAS 84012-21-5 CoE 155 Einecs 281-667-7 / Hazelnut tincture CoE 155 All species Crataegus oxyacantha L.p.p. et auct.: Hawthorne absolute CoE 156 / Hawthorne extract CoE 156 / Hwathorne oil CoE 156 All species Crocus sativus L.: Saffron extract CAS 84604-17-1 FEMA 2999 CoE 157 Einecs 283-295-0 / Saffron tincture CoE 157 All species Croton eluteria Benn.: Cascarilla absolute CoE 158 / Cascarilla extract CoE 158 / Cascarilla oil CoE 158 / Cascarilla tincture CoE 158 All species Croton lechleri Muell. Arg.: Sangre de grado absolute / Sangre de grado extract / Sangre de grado oil / Sangre de grado tincture All species Cryptocarya massoia L.: Massoia bark extract / Massoia bark oil CAS 85085-26-3 FEMA 3747 Einecs 285-357-2 / Massoia bark tincture All species Cucurbita maxima Duch.: Squash distillate / Squash extract / Squash oil / Squash tincture All species Cuminum cyminum L.: Cumin absolute CAS 8014-13-9 CoE 161 Einecs 283-881-6 / Cumin oleoresin CAS 8014-13-9 CoE 161 Einecs 283-881-6 / Cumin seed oil CAS 8014-13-9 FEMA 2343 CoE 161 Einecs 283-881-6 / Cumin tincture CoE 161 All species Cupressus sempervirens L.: Cypress absolute CAS 8013-86-3 CoE 162 Einecs 283-626-9 / Cypress oil CAS 8013-86-3 CoE 162 Einecs 283-626-9 All species Curcuma amada Roxb.: Mango ginger absolute / Mango ginger extract / Mango ginger oil / Mango ginger tincture All species Curcuma zanthorrhiza Roxb.: Turmeric absolute / Turmeric extract / Turmeric oil / Turmeric tincture All species Curcuma zedoaria (Christm.) Rosc.: Zedoary bark extract CAS 84961-49-9 FEMA 3123 CoE 164 Einecs 284-637-1 / Zedoary tincture CoE 164 All species Cyamopsis tetragonoloba (L.) Taub.: Guar gum absolute CoE 166 / Guar gum extract CoE 166 / Guar gum tincture CoE 166 All species Cydonia vulgaris Pers., Choenomeles japonica (Thunb.) Lindl. ex Spach, C. speciosa (Sweet) Nakai: Quince concentrate CoE 167 / Quince distillate CoE 167 / Quince seed extract CAS 85117-13-1 FEMA 2974 CoE 167 All species Cymbopogon citratus (DC.) Staph = C. flexuosus L.: Lemongrass extract CAS 8007-02-1 CoE 38 / Lemongrass tincture CoE 38 All species Cymbopogon martini (Roxb.) W. Wats.: Palmarosa absolute CoE 40 / Palmarosa oil CAS 8014-19-5 FEMA 2831 CoE 40 Einecs 283-461-2 All species Cymbopogon nardus (L.) W. Wats.: Citronella absolute CoE 39 / Citronella tincture CoE 39 All species Cymbopogon winterianus Jowitt = C. nardus (L.) W. Wats.: Citronella CoE 39 / Citronella absolute CoE 39 / Citronella tincture CoE 39 All species Cynara cardunculus L.: Cardoon extract CoE 168 / Cardoon tincture CoE 168 All species Cyperus rotundus L.: Tiririca absolute / Tiririca extract / Tiririca oil / Tiririca tincture All species Cyperus scariosus R. Br.: Flatsedge absolute / Flatsedge extract / Flatsedge oil / Flatsedge tincture All species Cytisus scoparius (L.) Link: Common broom extract CoE 170 All species Daemonorops draco Bl.: Dragon's blood extract CAS 9000-19-5 FEMA 2404 CoE 100 Einecs 232-530-5 / Dragon's blood tincture CoE 100 All species Dalbergia odorifera T. C. Chen: Dalbergia absolute / Dalbergia extract / Dalbergia oil / Dalbergia tincture All species Darmera peltata (Torr. ex Benth.) Voss = Peltiphyllum peltatum L.: Indian rhubarb absolute / Indian rhubarb extract / Indian rhubarb oil / Indian rhubarb tincture All species Daucus carota L.: Carrot seed absolute CAS 8015-88-1 CoE 173 Einecs 284-545-1 / Carrot seed extract / oleoresin CAS 8015-88-1 CoE 173 Einecs 284-545-1 / Carrot seed oil CAS 8015-88-1 FEMA 2244 CoE 173 Einecs 284-545-1 / Carrot seed oil terpeneless CAS 8015-88-1 CoE 173 Einecs 284-545-1 / Carrot tincture CoE 173 All species Desmodium ovafolium Guiell. & Perr. = D. adscendens (Sw.) DC.: Zarzabacoa galana absolute / Zarzabacoa galana extract / Zarzabacoa galana oil / Zarzabacoa galana tincture All species Dichroa febrifuga Lour.: Basak / Asaru extract / Basak / Asaru tincture All species Dictamnus albus L.: Gasplant absolute / Gasplant extract / Gasplant tincture All species Dicypellium caryophyllatum Nees: Absolute CoE 176 / Extract CoE 176 / Oil CoE 176 / Tincture CoE 176 All species Dioscorea opposita Thunb.: Yams absolute / Yams extract / Yams oil / Yams tincture All species Dipteryx odorata (Aubl.) Willd.: Tonka bean absolute CAS 8046-22-8 CoE 178 Einecs 232-460-5 / Tonka bean tincture CoE 178 All species Dorstenia brasiliensis Lam.: Carapia absolute / Carapia extract / Carapia oil / Carapia tincture All species Dracaena draco (L.): Distillate / Concentrate / Extract / Resin All species Dracontium loretense K. Krause): Jergon sacha absolute / Jergon sacha extract / Jergon sacha oil / Jergon sacha tincture All species Drimys winteri J.R. et G. Forst.: Winter's bark absolute / Winter's bark extract / Winter's bark oil / Winter's bark tincture All species Drosera rotundifolia L.: Roundleaf sundew absolute / Roundleaf sundew extract / Roundleaf sundew oil / Roundleaf sundew tincture All species Dryopteris filix-mas (L.) Schott: Male fern absolute CoE 179 / Male fern extract CoE 179 / Male fern oil CoE 179 / Male fern tincture CoE 179 All species Echinacea angustifolia DC.: Blacksamson echinacea absolute / Blacksamson echinacea oil All species Echinacea purpurea (L.) Moench.: Echinacea absolute All species Eleutherococcus senticosus Rupr. et Maxim. = Acanthopanax s. Harms: Taiga root absolute All species Elettaria cardamomum (L.) Maton: Cardamom oleoresin / extract CAS 8000-66-6 / CoE 180 Einecs 288-922-1 / Cardamom seed oil CAS 8000-66-6 FEMA 2241 CoE 180 Einecs 288-922-1 / Cardamom tincture CoE 180 All species Emblica officinalis Gaertn. = Phyllanthus emblica L.: Gooseberry concentrate / Gooseberry distillate / Gooseberry extract All species Ephedra vulgaris: tincture All species Epilobium montanum L.: Epilobium absolute / Epilobium extract / Epilobium tincture All species Equisetum arvense L.: Horsetail extract All species Erica cinerea L.: Scotch heath/Heather absolute CAS 90028-38-9 CoE 559 / Scotch heath/Heather extract CoE 559 / Scotch heath/Heather oil CoE 559 / Scotch heath/Heather tincture CoE 559 All species Erigeron canadensis L.: Fleabane extract CoE 181 / Fleabane oil CAS 8007-27-0 FEMA 2409 CoE 181 / Fleabane tincture CoE 181 All species Eriodictyon glutinosum Benth. = E. californicum (Hook and Arn) Torr: Yerba santa absolute CoE 182 / Yerba santa extract CoE 182 / Yerba santa oil CoE 182 / Yerba santa tincture/fluid extract FEMA 3118 CoE 182 All species Erythrina mulungu Mart. ex Benth. = E. verna Vell.: Mulungu absolute / Mulungu extract / Mulungu oil / Mulungu tincture All species Erythroxylon coca Lam.: Coca leaf extract (decocainized) CAS 84775-48-4 FEMA 2329 CoE 184 Einecs 283-877-4 / Coca leaf tincture (decocainized) CoE 184 All species Erythroxylum catuaba A. J. Silva ex Raym.-Hamet: Catuaba absolute / Catuaba extract / Catuaba oil / Catuaba tincture All species Eschscholzia californica Cham.: California poppy absolute / California poppy extract / California poppy oil All species Eucalyptus citriodora Hook.: Eucalyptus citriodora absolute CoE 186 / Eucalyptus citriodora extract CoE 186 / Eucalyptus citriodora oil CoE 186 / Eucalyptus citriodora tincture CoE 186 All species Eucalyptus fruticetorum F. v. Muell. ex Miq.: Blue mallee oil / Blue mallee tincture All species Eucalyptus globulus Labill.: Eucalyptus absolute CAS 8000-48-4 CoE 185 Einecs 283-406-2 / Eucalyptus concrete CAS 8000-48-4 CoE 185 Einecs 283-406-2 All species Eucalyptus smithii R. T. Bak.: Eucalyptus smithii oil rectified CAS 91771-68-5 Einecs 294-962-0 / Blackbutt peppermint tincture All species Eugenia caryophyllus (C. Sprengn.) Bull. = Caryophyllus aromaticum L. = Syzygium aromaticum L.: Clove bud absolute CAS 8000-34-8 CoE 188 Einecs 284-638-7 / Clove bud extract CAS 84961-50-2 FEMA 2322 CoE 188 Einecs 284-638-7 / Clove bud oleoresin CAS 84961-50-2 FEMA 2324 CoE 188 Einecs 284-638-7 All species Eupatorium perfoliatum L.: Common boneset absolute / Common boneset extract / Common boneset oil All species Euphorbia cerifera Alcocer: Candelilla absolute / Candelilla tincture All species Euphorbia tirucalli L.: Indiantree spurge absolute / Indiantree spurge extract / Indiantree spurge oil / Indiantree spurge tincture All species Euphrasia officinalis: tincture All species Evernia prunastri (L.) Ach.: Oakmoss absolute CAS 9000.50-4 FEMA 2795 CoE 194 Einecs 289-861-3 / Oakmoss concrete CAS 9000-50-4 CoE 194 Einecs 289-861-3 All species Fagopyrum esculentum Moench: Buckwheat extract / Buckwheat tincture All species Fagus sylvatica L.: Beechwood creosote CAS 8021-39-4 CoE 195 Einecs 232-419-1 All species Ferula assa-foetida L.: Asafoetida fluid extract CAS 9000-04-8 FEMA 2106 CoE 196 / Asafoetida tincture CoE 196 All species Ferula galbaniflua Boiss. & Buhse: Galbanum absolute CAS 8023-91-4 CoE 197 Einecs 232-532-6 / Galbanum oleoresin / resinoid CAS 8023-91-4 FEMA 2502 CoE 197 Einecs 232-532-6 / Galbanum oil CAS 8023-91-4 FEMA 2501 CoE 197 Einecs 232-532-6 / Galbanum oil terpeneless CAS 8023-91-4 FEMA 2502 CoE 197 All species Ficus carica L.: Fig concentrate CoE 198 / Fig distillate CoE 198 / Fig extract CoE 198 All species Filipendula ulmaria (L.) Maxim.: Dropwort absolute CoE 199 / Dropwort extract CoE 199 / Dropwort oil CoE 199 All species Foeniculum vulgare Mill.: Fennel oleoresin CAS 92623-75-1 CoE 200/201 All species Fragaria virginiana Mill., F. chiloensis (L.) Mill. and F. vesca L.: Spraydried CoE 202/203 / Distillate CoE 202/203 / Extract CoE 202/203 / Concentrate CoE 202/203 All species Fraxinus excelsior L.: Common ash absolute CoE 204 / Common ash extract CoE 204 / Common ash oil CoE 204 / Common ash tincture CoE 204 All species Fucus crispus L.: extract All species Fucus vesiculosus L.: Algues/Bladder wrack tincture CoE 206 All species Fumaria officinalis L.: Fumitory absolute CoE 207 / Fumitory extract CoE 207 / Fumitory oil CoE 207 / Fumitory tincture CoE 207 All species Galega officinalis L.: Goat's rue absolute / Goat's rue extract / Goat's rue oil / Goat's rue tincture All species Galipea officinalis Hancock: Angostura extract / Angostura tincture All species Galium aparine L.: Stickywilly distillate / Stickywilly extract / Stickywilly tincture All species Ganoderma lucidum (Leyss. ex Fr.) P. Karst.: Reishi extract / Reishi tincture All species Garcinia cambogia Desrouss.: Garcinia distillate / Garcinia concentrate / Garcinia tincture All species Gaultheria procumbens L.: Wintergreen absolute CoE 211 / Wintergreen extract CAS 90045-28- 6 FEMA 3112 CoE 211 Einecs 289-888-0 / Wintergreen tincture CoE 211 All species Gentiana asclepiadea L.: Willow gentian absolute / Willow gentian extract/ Willow gentian tincture All species Gentiana barbata Froel.: Windmill fringed gentian absolute / Windmill fringed gentian extract / Windmill fringed gentian oil All species Gentiana lutea L. = G. purpurea L.: Gentian root extract CAS 72968-42-4 FEMA 2506 CoE 214 Einecs 277-139-0 / Gentian oil CoE 214 All species Gentiana macrophylla Pallas: Absolute / Extract / Oil All species Geranium robertianum L.: Robert geranium absolute / Robert geranium extract / Robert geranium oil All species Geum urbanum L.: Wood avens extract CoE 215 / Wood avens oil CoE 215 / Wood avens tincture CoE 215 All species Ginkgo biloba L.: Ginkgo absolute / Ginkgo oil All species Glechoma hederacea L.: Ivy extract CoE 216 / Ivy tincture CoE 216 All species Gleditsia japonica Miq.: Japanese locust absolute / Japanese locust extract / Japanese locust oil / Japanese locust tincture All species Grifola frondosa (Fr.) S.F. Gray: Maitake concentrate / Maitake extract / Maitake tincture All species Grindelia robusta Nutt.: Gumweed absolute / Gumweed extract / Gumweed oil / Gumweed tincture All species Guajacum officinale L. = Bulnesia sarmienti Lor.: Guaiac gum extract CAS 8052-39-9 FEMA 2531 CoE 220 / Guaiac gum tincture CoE 220 All species Guazuma ulmifolia Lam.: Mutamba concentrate / Mutamba distillate / Mutamba extract / Mutamba oil / Mutamba tincture All species Gymnema sylvestre (Retz.) R.Br. ex Schult.: Miracle fruit distillate / Miracle fruit extract / Miracle fruit oil / Miracle fruit tincture All species Gymnostemma pentaphyllum Makino: Immortality herb / Immortality herb extract All species Gypsophila struthium L.: Absolute / Extract / Tincture All species Haematoxylum campechianum L.: Campeche absolute / Campeche extract / Campeche oil / Campeche tincture All species Hake, cod, shark, haddock (extract, fermentolysate of fish cartilage) All species Hamamelis virginiana L.: Hamamelis absolute CoE 222 / Hamamelis tincture CoE 222 All species Hamelia patens Jacq.: Scarlet concentrate / Scarlet distillate / Scarlet extract / Scarlet tincture All species Harungana madagascariensis Lam. ex Poir.: Botonongolo / Harungana absolute / Botonongolo / Harungana extract / Botonongolo / Harungana oil / Botonongolo / Harungana tincture All species Hedeoma pulegioides (L.) Pers.: Pennyroyal absolute CoE 223 / Pennyroyal extract CoE 223 / Pennyroyal oil CoE 223 / Pennyroyal tincture CoE 223 All species Hedera helix L.: Common ivy absolute / Common ivy tincture All species Helianthemum canadense (L.) Michx.: Canadian Sunrose absolute / Canadian Sunrose extract / Canadian Sunrose oil / Canadian Sunrose tincture All species Helianthus annuus L.: Sunflower absolute / Sunflower oil / Sunflower tincture All species Helichrysum angustifolium DC.: Helichrysum absolute CAS 8023-95-8 CoE 225 Einecs 289-918-2 / Helichrysum leaf absolute CAS 8023-95-8 CoE 225 Einecs 289-918-2 / Immortelle absolute CAS 8023-95-8 CoE 225 Einecs 289-918-2 / Helichrysum flowers concrete CAS 91845-22-6 CoE 225 Einecs 295-193-3 / Immortelle extract CAS 8023-95-8 FEMA 2592 CoE 225 Einecs 289-918-2 / Helichrysum flower oil CAS 90045-56-0 CoE 225 Einecs 289-918-2 / Helichrysum leaf oil CAS 8023-95-8 CoE 225 Einecs 289-918-2 All species Hevea brasiliensis (H.B.K.) Muell. Arg.: Rubber tree absolute / Rubber tree extract / Rubber tree oil / Rubber tree tincture All species Hibiscus sabdariffa L.: Roselle absolute CoE 229 / Roselle extract CoE 229 / Roselle oil CoE 229 / Roselle tincture CoE 229 All species Hieracium pilosella L.: Mouseear hawkweed extract / Mouseear hawkweed oil / Mouseear hawkweed tincture All species Hippophae rhamnoides L.: Sea buckthorn concentrate CoE 231 / Sea buckthorn distillate CoE 231 / Sea buckthorn extract CoE 231 All species Holarrhena antidysenterica Wall. ex DC.: Tellicherry absolute / Tellicherry tincture All species Hordeum vulgare L.: Barley extract CoE 232 / Malt extract CoE 232 / Malt distillate CoE 232 All species Humulus lupulus L.: Hop. Absolute CAS 8060-46-5 CoE 233 Einecs 232-504-3 / Hop. Extract CAS 8060-46-5 FEMA 2578 CoE 233 Einecs 232-504-3 / Hop. Extract solid CAS 8060-46-5 FEMA 2579 CoE 233 Einecs 232-504-3 / Hop. Oil CAS 8007-04-3 FEMA 2580 CoE 233 Einecs 232-504-3 All species Hydrastis canadensis L.: Golden seal extract / Golden seal tincture All species Hymenaea courbaril L.: Jatoba absolute / Jatoba extract / Jatoba oil / Jatoba tincture All species Hypericum perforatum L.: St. John's wort absolute CoE 234 / St. John's wort extract CoE 234 All species Hyssopus officinalis L. = H. decumbens Jord. & Fourr.: Hyssop. Extract CAS 84603-66-7 FEMA 2590 CoE 235 Einecs 283-266-3 / Hyssop. Tincture CoE 235 All species Iberis amara: extract All species Ilex paraguariensis St. Hil.: Mate absolute CAS 68916-96-1 CoE 237 Einecs 277-364-4 / Mate extract CAS 68916-96-1 CoE 237 Einecs 277-364-4 / Mate tincture CoE 237 All species Illicium verum Hook, Anisum stellatum: Anise star absolute CAS 8007-70-3 FEMA 2095 CoE 238 Einecs 283-518-1 / Anise star extract CAS 8007-70-3 FEMA 2096 CoE 238 All species Impatiens balsamina L.: Spotted snapweed absolute / Spotted snapweed extract / Spotted snapweed tincture All species Inula helenium L.: Elecampane root extract CoE 240 / Elecampane root oil CAS 1397-82-7 CoE 240 All species Iris florentina L.: Orris root extract / resinoid CAS 8002-73-1 FEMA 2830 CoE 241 Einecs 289-955-4 / Orris root tincture CoE 241 All species Jasminum grandiflorum L.: Jasmine absolute CAS 8022-96-6 FEMA 2598 CoE 245 Einecs 289-960-1 / Jasmine concrete CAS 8022-96-6 FEMA 2599 CoE 245 Einecs 289-960-1 / Jasmine oil CAS 8022-96-6 FEMA 2600 CoE 245 Einecs 289-960-1 / Jasmine spiritus CAS 8022-96-6 FEMA 2601 CoE 245 Einecs 289-960-1 All species Jateorhiza palmata (Lam.) Miers: Calumba absolute CoE 247 / Calumba extract CoE 247 / Calumba oil CoE 247 / Calumba tincture CoE 247 All species Juglans regia L.: Walnut distillate CoE 248 / Walnut hull extract CAS 84012-43-1 FEMA 3111 CoE 248 Einecs 281-688-1 / Walnut leaves extract CoE 248 / Walnut tincture CoE 248 All species Juniperus communis L.: Juniper absolute CAS 8012-91-7 CoE 249 / Juniper berry extract CAS 84603-69-0 FEMA 2603 CoE 249 Einecs 283-268-3 All species Juniperus mexicana Schiede: Cedarwood Texas absolute All species Juniperus oxycedrus L.: Cade extract CoE 250 / Cade oil CAS 8013-10-3 CoE 250 / Cade tincture CoE 250 All species Juniperus virginiana L.: Cedarwood virginia absolute CoE 252 / Cedarwood virginia extract CoE 252 / Cedarwood virginia oil CAS 8000-27-9 CoE 252 Einecs 285-370-3 / Cedarwood virginia tincture CoE 252 All species Kalanchoe pinnata (Lam.) Pers.: Cathedral bells absolute / Cathedral bells extract / Cathedral bells oil / Cathedral bells tincture All species Knautia arvensis (L.) Coult.: Field scabiosa absolute / Field scabiosa extract / Field scabiosa oil / Field scabiosa tincture All species Krameria triandra Ruiz et Pav.: Rhatany extract CAS 84775-95-1 FEMA 2979 CoE 253 / Rhatany tincture CoE 253 All species Kunzea ericoides (A. Rich.) J. Thomps.: Kunzea teatree absolute / Kunzea teatree extract / Kunzea teatree oil / Kunzea teatree tincture All species Lactuca sativa L.: Lettuce extract / Lettuce tincture All species Lagenaria siceraria (Mol.) Standl.: Bottle gourd distillate / Bottle gourd extract / Bottle gourd tincture All species Laminaria spp.: Kelp absolute CoE 533 / Kelp extract CoE 533 / Kelp tincture CoE 533 All species Lamium album L.: White deadnettle absolute / White deadnettle extract / White deadnettle tincture All species Larrea mexicana Moric.: Creosote bush absolute CoE 254 / Creosote bush extract CoE 254 / Creosote bush oil CoE 254 / Creosote bush tincture CoE 254 All species Lavandula angustifolia Mill., L. angustifolia x L. latifolia: Lavender absolute CAS 97660-01-0 FEMA 2620 CoE 257 Einecs 307-508-4 / Lavender concrete CAS 97660- 01-0 FEMA 2621 CoE 257 Einecs 307-508-4 All species Lavandula latifolia Medik.: Spike lavender absolute CoE 256 / Spike lavender extract CoE 256 All species Lavandula stoechas L.: Roman lavender absolute CoE 258 / Roman lavender extract CoE 258 / Roman lavender oil CoE 258 / Roman lavender tincture CoE 258 All species Ledum palustre: tincture All species Lentinus edodes s.l. (Berk.) Sing.: Shiitake absolute / Shiitake extract / Shiitake oil / Shiitake tincture All species Leonurus cardiaca: extract All species Lepidium meyenii Walp.: Maca absolute / Maca oil / Maca tincture All species Leptospermum citratum Forst.: Tea tree absolute CoE 260 / Tea tree oil CoE 260 / Tea tree tincture CoE 260 All species Leptospermum scoparium J. R. et G. Forst.: Broom teatree absolute / Broom teatree distillate / Broom teatree extract / Broom teatree tincture All species Lespedeza cyrtobotrya Miq.: Leafy lespedeza absolute / Leafy lespedeza extract / Leafy lespedeza oil / Leafy lespedeza tincture All species Levisticum officinale Koch: Lovage extract CAS 8016-31-7 FEMA 2650 CoE 261 Einecs 284-292-7 / Lovage leaf oil CAS 8016-31-7 CoE 261 Einecs 284-292-7 / Lovage tincture CoE 261 All species Linaria vulgaris (L.) Mill. / Hill: Butter and eggs absolute / Butter and eggs extract / Butter and eggs tincture All species Linum usitatissimum L.: Linseed absolute CAS 8001-26-1 CoE 263 Einecs 232-278-6 / Linseed extract CoE 263 All species Lippia citriodora Kundt.: Absolute CAS 8024-12-2 CoE 264 Einecs 285-515-0 / Oil CAS 8024-12-2 CoE 264 Einecs 285-515-0 / Extract CAS 8024-12-2 CoE 264 / Tincture CoE 264 All species Liquidambar orientalis Mill.: Styrax oil CAS 8024-01-9 CoE 265 / Styrax extract CAS 8046-19-3 FEMA 3037 CoE 265 Einecs 232-523-7 All species Litsea cubeba Pers.: Litsea berry absolute CoE 491 / Litsea berry extract CoE 491 All species Lonicera japonica Thunb.: Honeysuckle absolute / Honeysuckle extract / Honeysuckle oil / Honeysuckle tincture All species Lycopodium clavatum L.: Running clubmoss absolute / Running clubmoss extract / Running clubmoss tincture All species Lythrum salicaria L.: Purple loosestrife absolute / Purple loosestrife extract / Purple loosestrife oil All species Macrobrachium rosenbergii, Panadalus borealis, Penaeus aztecus, P. japonicus e.a., Scylla serrata, S. tranquebarica e.a., Panulirus homarus, P. ornatus e.a.: shell extract of All species Mangifera indica L.: Mango concentrate CoE 270 / Mango, spraydried CoE 270 / Mango distillate CoE 270 / Mango extract CoE 270 / Mango oil CoE 270 All species Magnolia spp., e.g. Magnolia officinalis Rehd & Wils.: Magnolia extract All species Mallotus philippinensis (Lam.) Muell. Arg.: Kamala absolute CoE535 / Kamala tincture CoE 535 All species Malpighia glabra L.: Acerola absolute / Acerola concentrate / Acerola tincture All species Malus sylvestris Mill.: Spraydried CoE 386 / distillate CoE 386 / essence oil CoE 386 / extract CoE 386 All species Malva silvestris L.: Sorrel absolute CoE 268 / Sorrel extract CoE 268 / Sorrel oil CoE 268 / Sorrel tincture CoE 268 All species Marrubium vulgare L.: Horehound absolute CoE 271 / Horehound extract CAS 84696-20-8 FEMA 2581 CoE 271 Einecs 283-638-4 / Horehound oil CoE 271 / Horehound tincture CoE 271 All species Marsdenia cundurango Rchb.: Condurango extract CoE 272 / Condurango tincture CoE 272 All species Matricaria suaveolens (Pursh.) Buchenau: German chamomile absolute / German chamomile extract / German chamomile oil / German chamomile tincture All species Maytenus ilicifolia Mart.: Espinheira santa absolute / Espinheira santa extract / Espinheira santa oil / Espinheira santa tincture All species Maytenus krukovii A. C. Sm.: Chuchuasi absolute / Chuchuasi extract / Chuchuasi oil / Chuchuasi tincture All species Medicago sativa L.: Alfalfa extract CAS 84082-36-0 FEMA 2013 CoE 274 Einecs 281-984-0 / Alfalfa oil CoE 274 All species Melaleuca alternifolia Cheel.: Tea tree absolute CoE 275 All species Melaleuca cajuputi Powell = M. leucadendron L.: Melaleuca cajuputi absolute CoE 276 / Melaleuca cajuputi extract CoE 276 / Melaleuca cajuputi tincture CoE 276 All species Melaleuca quinquenervia (Cav.) Blake: Punktree absolute / Punktree extract / Punktree oil / Punktree tincture All species Melaleuca viridiflora Soland ex Gaertn.: Niaouli absolute / Niaouli extract / Niaouli tincture All species Melia toosendan Siebold & Zucc.: Melia fruit distillate / Melia fruit concentrate / Melia fruit extract / Melia tincture All species Melilotus officinalis (L.) Pall.: Melilot absolute CoE 279 / Melilot oil CoE 279 / Melilot extract CoE 279 / Melilot tincture CoE 279 All species Mentha arvensis L.: Mentha arvensis extract CAS 68917-18-0 CoE 492 / Cornmint / Mentha arvensis oil dementholized CoE 492 / ( = Mentha arvensis terpenes) / Cornmint / Mentha arvensis tincture CoE 492 All species Mentha pulegium L.: Pennyroyal absolute CoE 283 / Pennyroyal tincture CoE 283 All species Mentha spicata L.: Spearmint extract CAS 84696-51-5 FEMA 3031 CoE 286 (= CoE 284b, 285a, 285c) Einecs 283-656-2 / Spearmint tincture CoE 286 All species Mentha viridis L.: Absolute CoE 286 All species Mentha x piperita L. = M. aquatica x M. spicata L.: Peppermint oleoresin/extract CAS 8006-90-4 FEMA 2848 CoE 282 Einecs 308-770-2 / Peppermint oil dementholized CoE 282 / ( = Peppermint oil terpenes) All species Menyanthes trifoliata L.: Buckbean absolute CoE 287 / Buckbean leaves extract CoE 287 / Buckbean leaves tincture CoE 287 All species Merluccius capensis, Galeorhinus australis e.a., / Cartilage All species Michelia alba DC.: Ginkgo boku absolute / Ginkgo boku tincture All species Michelia champaca L.: Champaca absolute CoE 289 / Champaca concrete CoE 289 All species Mikania cordifolia (L. f.) Willd.: Hempvine absolute / Hempvine extract / Hempvine oil / Hempvine tincture All species Mikania hirsutissima DC.: Cipo cabeludo absolute / Cipo cabeludo extract / Cipo cabeludo oil / Cipo cabeludo tincture All species Mimosa pudica L.: Shameplant absolute / Shameplant extract / Shameplant oil / Shameplant tincture All species Mirabilis jalapa L.: Clavillia absolute / Clavillia extract / Clavillia oil / Clavillia tincture All species Momordica charantia L.: Bitter melon absolute / Bitter melon extract All species Monarda didyma L.: Horsemint absolute / Horsemint extract CAS 8006-85-7 FEMA 2582 / Horsemint oil / Horsemint tincture All species Morinda citrifolia L.: Indian mulberry extract / Indian mulberry tincture All species Mucuna pruriens (L.) DC.: Cowitch absolute / Cowitch extract / Cowitch oil / Cowitch tincture All species Musa spp.: Banana, spraydried CoE 294 / Banana distillate CoE 294 / Banana extract CoE 294 All species Myrcia salicifolia DC.: Pedra hume caa absolute / Pedra hume caa extract / Pedra hume caa oil / Pedra hume caa tincture All species Myrciaria dubia (H. B. K.) McVaugh: Camu-camu absolute / Camu-camu extract / Camu-camu oil / Camu-camu tincture All species Myristica fragrans Houtt.: Nutmeg extract CAS 84082-68-8 CoE 296 Einecs 282-013-3 / Mace oleoresin / extract CAS 8007-12-3 FEMA 2654 CoE 296 Einecs 282-013-3 / Mace / Nutmeg tincture CoE 296 All species Myroxylon balsamum (L.) Harms var. pereirae: Balsam Peru tincture CoE 298 All species Myroxylon balsamum (L.) Harms: Tolu balsam absolute CAS 9000- 64-0 CoE 297 Einecs 232-550-4 All species Myrtus communis L.: Myrtle absolute CoE 300 / Myrtle oil CAS 8008-46-6 CoE 300 Einecs 282-012-8 / Myrtle tincture CoE 300 All species Nardostachys jatamansi (D. Don) DC. = Valeriana j. L.: Indian narde extract CoE 536 / Indian narde oil CoE 536 / Indian narde tincture CoE 536 All species Neolitsea cassia (L.) Klosterm.: Cassia laurel absolute / Cassia laurel extract / Cassia laurel oil / Cassia laurel tincture All species Nepeta cataria L.: Catmint (= Catnip) absolute CoE 302 / Catmint (= Catnip) extract CoE 302 / Catmint (= Catnip)oil CoE 302 / Catmint (= Catnip) tincture CoE 302 All species Nigella sativa L.: Black caraway absolute CoE 307 / Black Caraway extract CoE 307 / Black Caraway oil CAS 8000-42-8 FEMA 2237 CoE 307 Einecs 288-921-6 / Black Caraway tincture CoE 307 All species Ocimum basilicum L.: Basil sweet absolute CAS 8015-73-4 CoE 308 Einecs 283-900-8 / Basil extract CAS 8015-73-4 FEMA 2120 CoE 308 Einecs 283-900-8 / Basil sweet oleoresin CAS 8015-73-4 CoE 308 Einecs 283-900-8 All species Ocimum sanctum L.: Sacred basil oil / Sacred basil tincture All species Olea europaea L.: Olive absolute CAS 8001-25-0 CoE 309 Einecs 232-277-0 / Olive concrete CAS 8001-25-0 CoE 309 Einecs 232-277-0 / Olive tincture CoE 309 All species Ononis spinosa L.: Spiny restharrow absolute CoE 312 / Spiny restharrow extract CoE 312 / Spiny restharrow tincture CoE 312 All species Opopanax chironium (L.) Koch, Commiphora erythrea Engler: Opoponax absolute CAS 8021-36-1 CoE 313 Einecs 232-558-8 / Opoponax extract resinoid CAS 8021-36-1 CoE 313 Einecs 232-558-8 All species Origanum dictamnus L.: Dittany of Crete absolute CoE 315 / Dittany of Crete extract CoE 315 / Dittany of Crete oil CoE 315 / Dittany of Crete tincture CoE 315 All species Origanum majorana L. = Majorana hortensis Moench.: Marjoram sweet CAS 8015-01-8 FEMA 2662 CoE 316 / Marjoram oleoresin CAS 84082-58-6 FEMA 2659 CoE 316 Einecs 282-004-4 / Marjoram tincture CoE 316 All species Origanum vulgare L., Lippia ssp.: Oregano oleoresin/extract CAS 8007-11-2 FEMA 2827 CoE 317 All species Orthosiphon stamineus Benth.: Cat's whiskers extract / Cat's whiskers tincture All species Osmanthus fragrans Lour.: Osmanthus absolute CAS 92347-21-2 FEMA 3750 CoE 513 Einecs 296-209-1 / Osmanthus extract CoE 513 / Osmanthus tincture CoE 513 All species Paeonia lactiflora Pall. = P. albiflora Pall.: Chinese peony absolute / Chinese peony extract / Chinese peony oil All species Pandanus fascicularis Lam.: Pandanus absolute / Pandanus extract / Pandanus oil / Pandanus tincture All species Papaver rhoeas L.: Red poppy absolute CoE 319 / Red poppy extract CoE 319 / Red poppy oil CoE 319 / Red poppy tincture CoE 319 All species Papaver somniferum L.: Poppy seed oil CoE 320 / Poppy seed extract CoE 320 All species Parietaria officinalis L.: Upright pellitory absolute / Upright pellitory extract / Upright pellitory oil / Upright pellitory tincture All species Passiflora edulis Sims. = P. incarnata L.: Passionfruit, spraydried CoE 321 / Passionfruit concentrate CoE 321 / Passionfruit distillate CoE 321 / Passionfruit essence oil CoE 321 All species Pastinaca sativa L.: Parsnip. Absolute CoE 322 / Parsnip. Oil CoE 322 / Parsnip. Tincture CoE 322 All species Paliurus spina-christi P. Mill.: Jerusalem thorn absolute / Jerusalem thorn extract / Jerusalem thorn oil / Jerusalem thorn tincture All species Paullinia cupana H.B.K.: Guarana absolute CoE 323 / Guarana extract CoE 323 / Guarana tincture CoE 323 All species Pausinystalia yohimbe Pierre: Yohimbe absolute / Yohimbe extract / Yohimbe tincture All species Pelargonium asperum Her. ex Spreng.: Geranium absolute / Geranium extract / Geranium tincture All species Pelargonium graveolens L'Herit. ex Ait.: Geranium extract CAS 8000-46-2 CoE 324 Einecs 290-140-0 / Geranium tincture CoE 324 All species Pelargonium reniforme (syn Pelargonium sidoides): extract All species Perilla frutescens (L.) Britt.: Perilla oil CoE 514 / Perilla leaf oil FEMA 4013 CoE 514 / Perilla extract CoE 514 All species Persea americana Mill. = P. gratissima Gaernt.: Avocado absolute CoE 325 / Avocado extract CoE 325 / Avocado tincture CoE 325 All species Petiveria alliacea L.: Anamu absolute / Anamu extract / Anamu oil / Anamu tincture All species Petroselinum sativum Hoffm. = P. crispum Mill. = P. hortense L.: Parsley oleoresin CAS 8000-68-6 FEMA 2837 CoE 326 Einecs 281-677-1 / Parsley seed extract CAS 8000-68-6 CoE 326 Einecs 281-677-1 All species Peucedanum ostruthium (L.) Koch = Imperatoria o. L.: Masterwort absolute / Masterwort extract / Masterwort oil / Masterwort tincture All species Pfaffia paniculata (Mart.) Kuntze: Suma absolute / Suma extract / Suma oil / Suma tincture All species Phaseolus vulgaris: tincture All species Phlebodium decumanum (Willd.) J. Sm. = Polypodium d. Willd.: Polypody absolute / Polypody extract / Polypody tincture All species Phoenix dactylifera L.: Date distillate CoE 329 / Date extract CoE 329 / Date tincture CoE 329 All species Phyllanthus amarus Schumach. & Thonn.: Feather foll extract / Feather foll tincture All species Phyllanthus niruri L.: Quebra pedra absolute / Quebra pedra extract / Quebra pedra oil / Quebra pedra tincture All species Physalis angulata L.: Mullaca absolute / Mullaca extract / Mullaca oil / Mullaca tincture All species Physalis peruviana L.: Cape gooseberry concentrate / Cape gooseberry distillate / Cape gooseberry extract / Cape gooseberry tincture All species Phytolacca americana L.: Pokeweed absolute / Pokeweed extract / Pokeweed oil / Pokeweed tincture All species Picea excelsa (Lam.) Link = P. abies L.: Spruce absolute CoE 331 / Spruce oil CAS 8008-80-8 FEMA 3034 CoE 331 Einecs 294-420-3 / Spruce resin CoE 331 / Spruce tincture CoE 331 All species Picrasma excelsa (Sw.) Planch. = Quassia excelsa Sw., Quassia amara L.: Quassia extract CAS 68915-32-2 FEMA 2971 CoE 332 Einecs 272-809-9 / Quassia tincture CoE 332 All species Pilocarpus pennatifolius Lem. = P. jaborandi Holmes: Jaborandi absolute / Jaborandi extract / Jaborandi oil / Jaborandi tincture All species Pimenta dioica L. Merr. = P. officinalis Lind L.: Allspice absolute CoE 335 / Allspice extract / oleoresin CAS 8006-77-7 FEMA 2019 CoE 335 Einecs 284-540-4 / Allspice tincture CoE 335 All species Pimenta racemosa (Mill.) J.W.Moore: Bay extract CoE 334 / Bay tincture CoE 334 All species Pimpinella anisum L.: Anise absolute CoE 336 / Anise oleoresin CAS 84775-42-8 CoE 336 Einecs 283-872-7 All species Pinus mugo Turra: Pine needle oil, dwarf CAS 800026-8 FEMA 2904 CoE 339 Einecs 290-163-6 / Pine needle tincture, dwarf CoE 339 All species Pinus palustris Mill.: Longleave pine oil CoE 340 / Longleave pine tincture CoE 340 / Pine tar oil CAS 97435-14-8 FEMA 2907 CoE 340 All species Pinus pinaster Soland.: Pine absolute All species Pinus spp., e.g. P. sylvestris L.: Pine tar oil CAS 97435-14-8 FEMA 2907 CoE 340 All species Piper cubeba L.: Cubeb oil CAS 8007-87-2 FEMA 2339 CoE 345 Einecs 290-148-4 / Cubeb oleoresin / extract CAS 8007-87-2 FEMA 2339 CoE 345 Einecs 290-148-4 All species Piper methysticum G. Forst.: Kawa-kawa absolute / Kawa-kawa extract / Kawa-kawa oil All species Piper nigrum L.: Pepper tincture CoE 347 All species Pistacia lentiscus L.: Mastic oil CAS 61789-92-2 CoE 349 Einecs 263-098-6 / Mastic absolute CAS 61789-92-2 CoE 349 Einecs 263-098-6 / Mastic resinoid / extract CoE 349 All species Plantago afra L.: Plantain absolute / Plantain extract / Plantain oil / Plantain tincture All species Plantago asiatica L., P. major L.: Plantain absolute / Plantain extract / Plantain oil / Plantain tincture All species Plantago lanceolata L.: Plantain extract CoE 352 / Plantain oil CoE 352 / Plantain tincture CoE 352 All species Plantago ovata L.: Fleawort extract / Fleawort oil / Fleawort tincture All species Pogostemon cablin (Blanco) Benth.: Patchouli absolute CAS 8014-09-3 CoE 353 Einecs 282- 493-4 / Patchouli tincture CoE 353 All species Polianthes tuberosa L.: Tuberose oil CAS 8024-05-3 FEMA 3084 CoE 354 / Tuberose concrete/extract CAS 8024-05-3 CoE 354 All species Polygala senega L.: Senega snake root absolute CoE 355 / Senega snake root extract CoE 355 / Senega snake root oil CoE 355 / Senega snake root tincture CoE 355 All species Polygonum aviculare L.: Prostrate knotweed absolute CoE 515 / Prostrate knotweed extract CoE 515 / Prostrate knotweed tincture CoE 515 All species Polygonum bistorta L.: Bistort absolute CoE 356 / Bistort extract CoE 356 / Bistort oil CoE 356 / Bistort tincture CoE 356 All species Populus nigra L.: Poplar oil CoE 361 / Poplar concrete / oleoresin CoE 361 / Poplar tincture CoE 361 All species Populus tremula L.: Aspen absolute / Aspen extract / Aspen tincture All species Potentilla anserina L.: Silverweed cinquefoil absolute CoE 362 / Silverweed cinquefoil extract CoE 362 / Silverweed cinquefoil oil CoE 362 / Silverweed cinquefoil tincture CoE 362 All species Potentilla erecta L.; synonyme Potentilla tormentilla Stokes: Tormentill extract CoE 493 All species Potentilla fruticosa L.: Shrubby cinquefoil absolute / Shrubby cinquefoil extract / oleoresin / Shrubby cinquefoil oil All species Potentilla reptans L.: Creeping cinquefoil absolute / Creeping cinquefoil extract / oleoresin / Creeping cinquefoil oil All species Primula veris L.: Cowslip. Absolute / Cowslip. Extract / Cowslip. Tincture All species Primula vulgaris Huds. = P. acaulis L.: Primrose absolute / Primrose extract / Primrose tincture All species Prunella vulgaris L.: Self heal / Prunella absolute CoE 365 / Self heal / Prunella extract CoE 365 / Self heal / Prunella oil CoE 365 / Self heal / Prunella tincture CoE 365 All species Prunus avium L.: Cherry, spraydried CoE 369 / Cherry concentrate CoE 369 / Cherry distillate CoE 369 / Cherry pits extract CoE 369 All species Prunus cerasus L.: Cherry, spraydried CoE 370 / Cherry concentrate CoE 370 / Cherry distillate CoE 370 / Cherry pits extract CAS 8997-54-6 FEMA 2278 CoE 370 Einecs 289-689-9 All species Prunus domestica L.: Prune concentrate CoE 371 / Prune distillate CoE 371 / Prune extract CoE 371 / Prune seed oil CoE 371 / Prune tincture CoE 371 All species Prunus laurocerasus L.: Cherry laurel oil CoE 372 / Cherry laurel tincture CoE 372 All species Prunus serotina Ehrh.: Cherry bark extract CAS 84604-07-9 FEMA 2276 CoE 375 Einecs 283-284-0 / Cherry bark tincture CoE 375 All species Prunus spinosa L.: Blackthorn / Sloe concentrate CoE 376 / Blackthorne / Sloe extract CAS 90105-94-5 FEMA 3021 CoE 376 Einecs 290-213-7 / Blackthorne extract solid CAS 90105-94-5 FEMA 3022 CoE 376 Einecs 290-213-7 All species Psidium guajava L.: Guava, spraydried CoE 377 / Guava concentrate CoE 377 / Guava distillate CoE 377 / Guava extract CoE 377 All species Ptychopetalum olacoides Benth.: Muira puama absolute / Muira puama extract / Muira puama oil / Muira puama tincture All species Pulmonaria officinalis L.: Common lungwort absolute / Common lungwort extract / Common lungwort tincture All species Punica granatum L.: Pomegranate concentrate CoE 381 / Pomegranate distillate CoE 381 / Pomegranate tincture CoE 381 All species Pyrus aucuparia L. = Sorbus a. L.: Concentrate CoE 383 / Extract CoE 383 / Tincture CoE 383 All species Quercus alba L.: Oak chips extract CAS 68917-11-3 FEMA 2794 CoE 388 Einecs 272-838-7 / Oak bark extract CoE 388 / Oak tincture CoE 388 All species Quercus ilex L.: Oak chips extract CoE 389 / Oak bark extract CoE 389 / Oak tincture CoE 389 All species Quercus robur L., Q. pedunculata Ehrh.: Oak wood tincture CoE 390 / Oak wood distillate CoE 390 All species Quillaja saponaria Molina: Quillaia tincture CoE 391 All species Raphanus sativus L.: Radish oil CoE 392 / Radish extract CoE 392 / Radish tincture CoE 392 All species Rehmannia glutinosa (Gaertn.) Libosch.: Tihuang absolute / Tihuang extract / Tihuang oil / Tihuang tincture All species Rhamnus frangula L.: Alder buckthorn absolute CoE 394 / Alder buckthorn extract CoE 394 / Alder buckthorn tincture CoE 394 All species Rhamnus purshianus DC.: Cascara absolute CoE 395 / Cascara extract (bitterless) CAS 8007-06-5 FEMA 2253 CoE 395 / Cascara tincture CoE 395 All species Rheum nobile Hook. F. et Thoms.: Asian rhubarb absolute / Asian rhubarb extract / Asian rhubarb oil / Asian rhubarb tincture All species Rheum officinale Baill.: Rhubarb rhizome CoE 569 / Rhubarb absolute CoE 569 / Rhubarb extract CoE 569 / Rhubarb tincture CoE 569 All species Rhodymenia palmata Grev.: Dulse extract / Dulse tincture All species Rhus aromatica (syn. Rhus canadensis): extract All species Ribes nigrum L.: Black currant buds absolute CAS 68606-81-5 FEMA 2346 CoE 399 Einecs 271-749-0 / Black currant buds concrete CAS 68606-81-5 FEMA 2346 CoE 399 Einecs 271-749-0 / Black currant concentrate CoE 399 / Black currant distillate CoE 399 / Black currant seed oil CAS 68606-81-5 FEMA 2346 CoE 399 Einecs 271- 749-0 All species Ribes rubrum L.: Redcurrant, spraydried CoE 400 / Redcurrant concentrate CoE 400 / Redcurrant distillate CoE 400 / Redcurrant extract CoE 400 All species Ricinus communis: extract All species Rosa canina L.: Rose absolute CAS 8007-01-0 FEMA 2988 CoE 403 Einecs 283-289-8 / Rose oil CAS 8007-01-0 CoE 403 Einecs 283-289-8 / Rose hips whole CoE 403 / Rose hip. Concentrate CoE 403 / Rose hips distillate CoE 403 / Rose hips extract CAS 8007-01-0 FEMA 2990 CoE 403 Einecs 283-289-8 / Rose hip. Oil CoE 403 All species Rosa laevigata Mich.: Cherokee rose extract / Cherokee rose tincture All species Rosa spp., e.g. Rosa centifolia L., R. gallica L, Rosa x damascena Mill.: Rose absolute CoE 404/405 / Rose oil CAS 8007-01-0 FEMA 2989 CoE 404/405 Einecs 283-289-8 / Rose water essence CAS 84604-12-6 FEMA 2993 CoE 404 Einecs 283-289-8 / Rose tincture CoE 404/405 All species Rosmarinus officinalis L.: Rosemary absolute CAS 8000-25- 7 FEMA 2992 CoE 406 Einecs 283-291-9 / Rosemary oil terpeneless CAS 68917-54-4 CoE 406 Einecs 283-291-9 All species Rubus idaeus L.: Raspberry, spraydried CoE 409 / Raspberry concentrate CoE 409 / Raspberry distillate CoE 409 / Raspberry extract CoE 409 / Raspberry tincture CoE 409 All species Rubus spp., (e.g. Rubus fructicosus L.): Blackberry, spraydried CoE 408 / Blackberry concentrate CoE 408 / Blackberry distillate CoE 408 / Blackberry extract CoE 408 / Blackberry bark extract CAS 84787-69-9 FEMA 2155 CoE 408 Einecs 284-110-6 All species Rumex acetosa: extract All species Rumex patientia L.: Herb patiens absolute / Herb patiens extract / Herb patiens oil / Herb patiens tincture All species Ruscus aculeatus L.: Ruscus absolute / Ruscus extract / Ruscus oil / Ruscus tincture All species Ruta graveolens L.: Rue oil CAS 8014-29-7 FEMA 2995 CoE 412 Einecs 284-531-5 / Rue tincture CoE 412 All species Saccharomyces cerevisiae Hansen: Yeast extract / Yeast oil All species Saccharum officinarum L.: Sugar cane distillate / Sugar cane extract All species Salacia reticulata Wight: Salacia extract / Salacia tincture All species Salix caprea L.: Common willow absolute / Common willow extract / Common willow tincture All species Salvia lavandulifolia Vahl: Spanish sage absolute CAS 8016-65-7 CoE 413 / Spanish sage oleoresin CoE 413 / Spanish sage tincture CoE 413 All species Salvia officinalis L.: Sage dalmatian oil CAS 8016-64-6 CoE 414 / Sage oleoresin / extract CAS 8022-56-6 FEMA 3002 CoE 414 Einecs 308-365-0 All species Salvia sclarea L.: Clary sage absolute CAS 8016-63-5 CoE 415 Einecs 283-911-8 / Clary sage concrete CAS 8016-63-5 CoE 415 Einecs 283-911-8 All species Sambucus canadensis L., S. nigra L.: Elder flowers absolute CAS 68916-55-2 CoE 417 Einecs 283-259-4 / Elder flowers oil CAS 91722-58-6 FEMA 2408 CoE 416 Einecs 294-458-0 / Elder flowers extract CoE 417 / Elderberry extract CoE 417 / Elderberry concentrate CoE 417 All species Sanguinaria canadensis L.: Bloodroot absolute CoE 418 / Bloodroot extract CoE 418 / Bloodroot tincture CoE 418 / All species Sanguisorba officinalis L.: Official burnet absolute / Official burnet extract / Official burnet tincture All species Santalum album L.: Sandelwood absolute CoE 420 / Sandalwood distillate CoE 420 / Sandelwood oil CAS 8006-87-9 FEMA 3005 CoE 420 Einecs 284-111-1 / Sandelwood tincture CoE 420 All species Santolina chamaecyparissus L.: Santolina absolute CoE 421 / Santolina oil CoE 421 / Santolina tincture CoE 421 All species Sapindus saponaria L.: Soapberry distillate / Soapberry extract / Soapberry tincture All species Saponaria officinalis L.: Soapwort absolute CoE 422 / Soapwort oil CoE 422 / Soapwort extract CoE 422 / Soapwort tincture CoE 422 All species Sassafras albidum (Nutt.) Nees: Sassafras bark extract (Safrol-free) CAS 84787-72-4 FEMA 3010 CoE 424 Einecs 284-113-2 / Sassafras oil CAS 84787-72-4 CoE 424 Einecs 284-113-2 All species Satureja arvensis (L.) Scheele = Acinos a. (Lam.) Dandy: Basilthyme absolute / Basilthyme extract / Basilthyme oil / Basilthyme tincture All species Satureja hortensis L.: Savory summer oleoresin CAS 8016-68-0 FEMA 3014 CoE 425 Einecs 283-922-8 All species Satureja montana L.: Savory winter oleoresin CAS 90106-57-3 FEMA 3017 CoE 426 / Savory winter oil CAS 8016-68-0 FEMA 3016 CoE 426 Einecs 290-280-2 / Savory winter tincture CoE 426 All species Saussurea lappa C. B. Clarke: Costus absolute CoE 53 / Costus extract CoE 53 / Costus root oil CAS 8023-88-9 FEMA 2336 CoE 53 Einecs 290-278-1 / Costus tincture CoE 53 All species Schinus molle L.: Schinus molle absolute CoE 427 / Schinus molle oil CAS 68917-52-2 FEMA 3018 CoE 427 Einecs 305-104-2 / Schinus molle tincture CoE 427 All species Schisandra chinensis (Turcz.) Baill.: Omicha distillate / Omicha extract / Omicha oil All species Schizophyllum commune Fries: Schizophyllum absolute / Schizophyllum extract / Schizophyllum tincture All species Scoparia dulcis L.: Vassourinha absolute / Vassourinha extract / Vassourinha oil / Vassourinha tincture All species Serenoa repens (Bartr.) Small = Sabal serrulata L.: Sabal distillate / Sabal concentrate / Sabal tincture All species Sesamum indicum L.: Sesame absolute CoE 429 / Sesame oil CoE 429 / Sesame extract CoE 429 All species Silybum marianum (L.) Gaertn. = Carduus marianus L.: Milk thistle absolute CoE 551 / Milk thistle oil CoE 551 All species Simaruba amara Aubl.: Simaruba absolute CoE 430 / Simaruba extract CoE 430 / Simaruba tincture CoE 430 All species Sinapis alba L., S. arvensis L.: Mustard seed CoE 431/432 / Mustard extract CoE 431/432 / Mustard oil CoE 431/432 / Mustard tincture CoE 431/432 All species Sisymbrium officinale (L.) Scop.: Hedgemustard herb / Hedgemustard absolute / Hedgemustard extract / Hedgemustard oil / Hedgemustard tincture All species Smilax sarsaparilla L.: Sarsaparilla extract CAS 91770-66-0 FEMA 3009 CoE 434 Einecs 294-852-2 / Sarsaparilla tincture CoE 434 All species Solanum dulcamara: tincture All species Solanum lycopersicum L. = Lycopersicon esculentum Mill.: Tomato distillate CoE 267 / Tomato extract CoE 267 / Tomato concentrate CoE 267 All species Solanum paniculatum L.: Absolute / Extract / Oil / Tincture All species Solidago canadensis: extract All species Solidago virgaurea L.: Goldenrot absolute / Goldenrot extract All species Sophora japonica L.: Pagoda tree absolute / Pagoda tree extract / Pagoda tree Tincture All species Sorbus torminalis (L.) Crantz = Pyrus torminalis Ehrh.: Checkertree concentrate CoE 387 / Checkertree distillate CoE 387 / Checkertree extract CoE 387 / Checkertree tincture CoE 387 All species Spartium junceum L.: Genet absolute CAS 8023-80-1 FEMA 2504 CoE 431 Einecs 290-331-9 / Genet extract CAS 90131-21-8 FEMA 2505 CoE 431 Einecs 290-331-9 / Genet tincture CoE 431 All species Spilanthes acmella L., S. oleracea L.: Absolute / Extract / Oleoresin CAS 90131-24-1 FEMA 3783 / Oil / Tincture All species Stachytarpheta jamaicensis Vahl: Bastard vervain absolute / Bastard vervain extract / Bastard vervain oil / Bastard vervain tincture All species Stellaria media (L.) Vill.: Chick weed extract / Chick weed tincture All species Sterculia urens Roxb.: Karaya gum absolute / Karaya gum extract / Karaya gum tincture All species Stevia rebaudiana (Bertoni) Hemsl.: Stevia tincture CoE 552 All species Styrax benzoin Dryand., S. tonkinensis (Pierre) Craib ex Hartwich: Benzoin gum CAS 9000-72-0 CoE 439 Einecs 232-556-7 /Benzoin absolute CAS 9000-05-9CoE 439 Einecs 232-523-7/ Benzoin tincture CoE 439 All species Swertia chirata Buch.-Ham. ex Wall.: Extract CoE 440 / Tincture CoE 440 All species Symphytum officinale L.: Comfrey absolute CoE 441 / Comfrey extract CoE 441 / Comfrey oil CoE 441 / Comfrey tincture CoE 441 All species Symplocos racemosa Roxb.: Sweetleaf absolute / Sweetleaf extract / Sweetleaf oil / Sweetleaf tincture All species Tabebuia impetiginosa (Mart. ex DC.) Toledo: Absolute / Extract / Oil All species Tagetes erecta L., T. glandulifera Schrank., T. minuta L. e.a.: Tagetes absolute CAS 8016-84-0 FEMA 3040 CoE 443/494 Einecs 294-862-7 All species Tamarindus indica (syn. Tamarindus officinalis): extract All species Tamarix gallica L.: French tamarisk absolute / French tamarisk extract / French tamarisk tincture All species Tanacetum vulgare L.: Tansy absolute CoE 446 / Tansy oil CAS 8016-87-3 CoE 446 Einecs 284-653-9 All species Taraxacum officinale Wiggers: Dandelion absolute CoE 447 All species Tarchonanthus camphoratus L.: Tarchonanthus absolute / Tarchonanthus extract / Tarchonanthus oil / Tarchonanthus tincture All species Terminalia chebula Retz.: Myrobalan concentrate CoE 448 / Myrobalan distillate CoE 448 / Myrobalan extract CoE 448 / Myrobalan tincture CoE 448 All species Teucrium chamaedrys: extract All species Thea sinensis L. = Camellia thea Link. = Camellia sinensis (L.) O. Kuntze: Tea absolute CAS 84650-60-2 CoE 451 Einecs 283-519-7 / Tea distillate CAS 84650-60-2 CoE 451 All species Theobroma cacao L.: Cocoa tincture CoE 452 All species Theobroma grandiflorum Schum.: Cupuacu absolute / Cupuacu extract / Cupuacu oil / Cupuacu tincture All species Thuja occidentalis L.: Cedar absolute CoE 453 / Cedar leaf oil CAS 8007-20-3 FEMA 2267 CoE 453 Einecs 290-370-1 / Cedar tincture CoE 453 All species Thymus capitatus Hoffm. & Link. = Coridothymus capitatus L.: Thymus, Origanum extract CAS 8007-11-2 FEMA 2828 CoE 454 Einecs 290-371-1 / Thymus, Origanum tincture CoE 454 All species Thymus mastichina L.: Spanish marjoram absolute CAS 8016-33-9 Einecs 284-294-8 / Spanish marjoram oleoresin CAS 8016-33- 9 Einecs 284-294-8 All species Thymus serpyllum L.: Wild thyme absolute CoE 455 / Wild thyme extract CoE 455 / Wild thyme oil CoE 455 All species Thymus vulgaris L., T. zygis L.: Thyme absolute CAS 8007-46-3 FEMA 3064 CoE 456 Einecs 284-535-7 / Thyme terpenes CoE 456/457 All species Tilia cordata Mill. = T. europaea L., T. glabra Vent = T. americana L.: Linden absolute CoE 458 / Linden flowers extract CoE 458 / Linden tincture CoE 458 All species Tinospora cordifolia (Willd.) Hook f. & Thomson: Gulancha absolute / Gulancha tincture All species Trachyspermum ammi (L.) Sprag. et Turr.: Ajowan absolute / Ajowan extract / Ajowan tincture All species Tribulus terrestris L.: Caltrop. Concentrate / Caltrop. Distillate / Caltrop. Extract / Caltrop. Tincture All species Trichosanthes kirilowii Maxim.: Trichosanthes absolute / Trichosanthes extract / Trichosanthes oil / Trichosanthes tincture All species Trifolium pratense L.: Clover extract CoE 459 / Clover tops red extract solid CAS 85085-25-2 FEMA 2326 CoE 459 Einecs 285-356-7 / Clover oil CoE 459 / Clover tincture CoE 459 All species Tropaeolum majus L.: Nasturtium absolute CAS 68917-41-9 / Nasturtium extract / Nasturtium tincture All species Tropaeolum minus L.: Dwarf nasturtium absolute / Dwarf nasturtium extract / Dwarf nasturtium tincture All species Tsuga canadensis (L.) Carr.: Oil CAS 8008-80-8 FEMA 3034 CoE 461 Einecs 294-420-3 / Tincture CoE 461 All species Turnera aphrodisiaca Ward. = T. diffusa Willd.: Damiana absolute CoE 462 / Damiana extract CoE 462 / Damiana oil CoE 462 / Damiana tincture CoE 462 All species Tussilago farfara L.: Coltsfoot oil CoE 463 / Coltsfoot extract CoE 463 / Coltsfoot tincture CoE 463 All species Tynanthus panurensis (Bureau) Sandwith: Clavo huasca absolute / Clavo huasca extract / Clavo huasca oil / Clavo huasca tincture All species Uncaria gambir (Hunter) Roxb.: Gambir absolute CoE 465 / Gambir extract CoE 465 / Gambir oil CoE 465 / Gambir tincture CoE 465 All species Uncaria tomentosa L. = Ourouparia guianensis Aubl.: Cat's claw concentrate / Cat's claw distillate / Cat's claw tincture All species Urtica dioica L.: Common nettle tincture CoE 468 All species Urtica urens L.: Dwarf nettle absolute / Dwarf nettle extract All species Usnea barbata: extract All species Vaccinium macrocarpon Ait.: Spraydried CoE 470 / Absolute CoE 470 / Concentrate CoE 470 / Distillate CoE 470 / Extract CoE 470 All species Vaccinium myrtillus L.: Blueberry concentrate CoE 469 / Blueberry distillate CoE 469 / Blueberry extract CoE 469 All species Vaccinium uliginosum L.: Bog bilberry concentrate CoE 471 / Bog bilberry distillate CoE 471 / Bog bilberry tincture CoE 471 All species Valeriana officinalis L.: Valerian root oil CAS 8008-88-6 FEMA 3100 CoE 473 Einecs 308-322-6 All species Vanilla planifolia G.Jacks. = V. fragrans Salisb.: Vanilla absolute CAS 8024-06-4 CoE 474 Einecs 283-521-8 / Vanilla oleoresin CAS 8024-06-4 FEMA 3106 CoE 474 Einecs 283-521-8 All species Verbascum thapsiforme Schrad. = V. thapsus L.: Absolute CoE 475 / Extract CoE 475 / Tincture CoE 475 All species Verbena officinalis L.: Vervain absolute CoE 476 / Vervain extract CoE 476 / Vervain oil CoE 476 / Vervain tincture CoE 476 All species Veronica officinalis L.: Veronica extract CoE 478 / Veronica oil CoE 478 / Veronica tincture CoE 478 All species Vetiveria zizanioides (L.) Nash.: Vetiver absolute CoE 479 All species Viburnum prunifolium L.: Black snow ball absolute CoE 480 / Black snow ball extract CoE 480 All species Vinca minor L.: Periwinkle absolute / Periwinkle extract / Periwinkle tincture All species Viola odorata L.: Violet leaves absolute CAS 8024-08-6 FEMA 3110 CoE 482 Einecs 290-427-0 / Violet concrete CoE 482 / Violet tincture CoE 482 All species Viola tricolor L.: Pansy / Heartsease absolute / Pansy / Heartsease extract / Pansy / Heartsease tincture All species Viscum album L.: Mistletoe absolute CoE 484 / Mistletoe extract CoE 484 / Mistletoe tincture CoE 484 All species Vitex agnus-castus L.: Lilac chastetree absolute / Lilac chastetree oil All species Vitex negundo L.: Five leaved chaste tree / Five leaved chaste tree extract / Five leaved chaste tree tincture All species Vitis vinifera L.: Grape juice concentrate CoE 485 All species Withania somnifera (L.) Dunal. = Physalis somnifera Link: Absolute / Extract / Oil All species Xanthoxylum americanum Mill.: extract All species Yucca brevifolia Engelm. = Y. arborescens Trel.: Absolute / Extract / Oil / Tincture All species Yucca filamentosa L.: Bear grass absolute / Bear grass extract / Bear grass tincture All species Yucca mohavensis Sarg. = Y. schidigera Roezl ex Ortgies: Mojave yucca absolute All species Zanthoxylum acanthopodium DC.: Yellow pricklyash distillate / Yellow pricklyash concentrate / Yellow pricklyash extract / Yellow pricklyash tincture All species Zanthoxylum fraxineum Willd. = Z. americanum L.: Prickly ash extract / Prickly ash oil / Prickly ash tincture All species Zea mays L.: Corn silk FEMA 2335 CoE 488 / Corn silk extract CoE 488 / Corn silk oil CoE 488 / Corn silk tincture CoE 488 All species Zizyphus japonica Mart.: Absolute / Extract / Oil / Tincture All species PART B Feed additives belonging to the group of flavouring and appetising substances withdrawn for certain species or categories of animals Identification Number Additive Species or category of animals Flavouring and appetising substances 1. Natural products and corresponding synthetic products CAS No. 100-53-8 / Phenylmethanethiol / Flavis No. 12.005 All species with the exception of cats and dogs CAS No. 108-99-6 / picoline beta (3-methylpyridine) / Flavis No. 14.135 All species with the exception of cats and dogs CAS No. 109-73-9 / Butylamine / Flavis No. 11.003 All species with the exception of cats and dogs CAS No. 110-42-9 / Methyl decanoate / Flavis No. 09.251 All species with the exception of cats and dogs CAS No. 1193-79-9 / 2-Acetyl-5-methylfuran / Flavis No. 13.083 All species with the exception of cats and dogs CAS No. 122-70-3 / Phenethyl propionate / Flavis No. 09.137 All species with the exception of cats and dogs CAS No. 142-83-6 / Hexa-2(trans),4(trans)-dienal / Flavis No. 05.057 All species with the exception of cats and dogs CAS No. 2363-89-5 / Oct-2-enal / Flavis No. 05.060 All species with the exception of cats and dogs CAS No. 23787-80-6 / 2-Acetyl-3-methylpyrazine / Flavis No. 14.082 All species with the exception of cats and dogs CAS No. 27538-09-6 / 2-Ethyl-4-hydroxy-5-methyl-3(2H)-furanone / Flavis No. 13.084 All species with the exception of cats and dogs CAS No. 30086-02-3 / 3,5-Octadiene-2-one / Flavis No. 07.247 All species with the exception of cats and dogs CAS No. 3913-71-1 / Dec-2-enal / Flavis No. 05.076 All species with the exception of cats and dogs CAS No. 3913-85-7 / Dec-2-enoic acid / Flavis No. 08.073 All species with the exception of cats and dogs CAS No. 4861-58-9 / sec-Pentylthiophene / Flavis No. 15.096 All species with the exception of cats and dogs CAS No. 505-57-7 / 2-Hexenal; hex-2-enal / Flavis No. 05.189 All species with the exception of cats and dogs CAS No. 534-22-5 / 2-Methylfuran / Flavis No. 13.030 All species with the exception of cats and dogs CAS No. 541-31-1 / 3-Methylbutane-1-thiol / Flavis No. 12.171 All species with the exception of cats and dogs CAS No. 7367-88-6 / Ethyl dec-2-enoate / Flavis No. 09.283 All species with the exception of cats and dogs CAS No. 75853-49-5 / 12-Methyltridecanal / Flavis No. 05.169 All species with the exception of cats and dogs CAS No. 76649-16-6 / Ethyl dec-4-enoate / Flavis No. 09.284 All species with the exception of cats and dogs CAS No. 766-92-7 / Benzyl methyl sulfide / Flavis No. 12.077 All species with the exception of cats and dogs CAS No. 7774-82-5 / Tridec-2-enal / Flavis No. 05.078 All species with the exception of cats and dogs CAS No. 95-87-4 / 2,5-Dimethylphenol / Flavis No. 04.019 All species with the exception of cats and dogs Arctium majus Bernh. = A. lappa L.: Great burdock extract CoE 57 All species with the exception of Cats and dogs Echinacea angustifolia DC.: Blacksamson echinacea extract All species with the exception of Cats and dogs Echinacea purpurea (L.) Moench.: Echinacea extract All species with the exception of Cats and dogs Garcinia cambogia Desrouss.: Garcinia extract All species with the exception of Cats and dogs Helianthus annuus L.: Sunflower extract All species with the exception of Cats and dogs Hyssopus officinalis L. = H. decumbens Jord. & Fourr.: Hyssop. Oil CAS 8006-83-5 FEMA 2591 CoE 235 Einecs 283-266-3 All species with the exception of cats and dogs Levisticum officinale Koch: Lovage root oil CAS 8016-31-7 FEMA 2651 CoE 261 Einecs 284-292-7 All species with the exception of cats and dogs Panax ginseng C. A. Mey.: Ginseng extract CoE 318 All species with the exception of Cat and dogs Plantago ovata L.: Fleawort absolute All species with exception of cats and dogs Sus scrofa (extract from defatted porcine pancreatic glands) All species with the exception of Cats and dogs and other carnivorous and omnivorous companion animals such as ferrets 2. Artificial substances E 954 (i) Saccharin (C7H5NO3S) Piglets E 954 (ii) Calcium saccharin(C7H3NCaO3S) Piglets